Exhibit 10.5

 

EXECUTION COPY

 

SECURITIES PURCHASE AND SUBSCRIPTION AGREEMENT

 

AMONG

 

MINTO BUILDERS (FLORIDA), INC.,

 

MINTO (DELAWARE), LLC,

 

MINTO HOLDINGS INC.

 

AND

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

DATED AS OF

 

OCTOBER 11, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II

 

SALE AND PURCHASE OF PURCHASED SHARES

 

8

 

 

 

 

 

SECTION 2.1.

 

Sale and Purchase of Purchased Shares

 

8

 

 

 

 

 

SECTION 2.2.

 

Initial Closing

 

8

 

 

 

 

 

SECTION 2.3.

 

Reserved

 

8

 

 

 

 

 

SECTION 2.4.

 

Subsequent Closings

 

9

 

 

 

 

 

SECTION 2.5.

 

Company Net Worth Adjustment

 

9

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, MINTO DELAWARE AND MINTO HOLDINGS

 

10

 

 

 

 

 

SECTION 3.1.

 

Organization and Good Standing

 

10

 

 

 

 

 

SECTION 3.2.

 

Authorization; No Violation

 

10

 

 

 

 

 

SECTION 3.3.

 

Enforceability

 

11

 

 

 

 

 

SECTION 3.4.

 

Capitalization

 

11

 

 

 

 

 

SECTION 3.5.

 

Subsidiaries

 

12

 

 

 

 

 

SECTION 3.6.

 

Consents

 

12

 

 

 

 

 

SECTION 3.7.

 

Reports and Financial Statements; Undisclosed Liabilities

 

12

 

 

 

 

 

SECTION 3.8.

 

Absence of Certain Developments

 

13

 

 

 

 

 

SECTION 3.9.

 

Indebtedness to and from Officers, Directors and Affiliates

 

14

 

 

 

 

 

SECTION 3.10.

 

Taxes

 

14

 

 

 

 

 

SECTION 3.11.

 

Solvency

 

15

 

 

 

 

 

SECTION 3.12.

 

Title to Assets

 

16

 

 

 

 

 

SECTION 3.13.

 

Material Contracts and Obligations

 

16

 

 

 

 

 

SECTION 3.14.

 

Sufficiency of Assets

 

16

 

 

 

 

 

SECTION 3.15.

 

Licenses

 

16

 

 

 

 

 

SECTION 3.16.

 

Compliance with Law

 

16

 

 

 

 

 

SECTION 3.17.

 

Litigation

 

17

 

 

 

 

 

SECTION 3.18.

 

Employees; Employee Benefit Plans

 

17

 

 

 

 

 

SECTION 3.19.

 

Investment Company

 

17

 

 

 

 

 

SECTION 3.20.

 

Corporate Documents, Books and Records

 

17

 

 

 

 

 

SECTION 3.21.

 

Exception from Registration

 

18

 

i

--------------------------------------------------------------------------------


 

SECTION 3.22.

 

Brokers’ Fees

 

18

 

 

 

 

 

SECTION 3.23.

 

Transaction Costs

 

18

 

 

 

 

 

SECTION 3.24.

 

Accountants

 

18

 

 

 

 

 

SECTION 3.25.

 

Amendments to Organizational Documents

 

18

 

 

 

 

 

SECTION 3.26.

 

Indebtedness

 

18

 

 

 

 

 

SECTION 3.27. [a05-17624_1ex10d5.htm#Section3_27_Envir_075126]

 

Environmental Matters [a05-17624_1ex10d5.htm#Section3_27_Envir_075126]

 

19 [a05-17624_1ex10d5.htm#Section3_27_Envir_075126]

 

 

 

 

 

SECTION 3.28. [a05-17624_1ex10d5.htm#Section3_28_LaborAndEmploymentMat_075137]

 

Labor and Employment Matters
[a05-17624_1ex10d5.htm#Section3_28_LaborAndEmploymentMat_075137]

 

19 [a05-17624_1ex10d5.htm#Section3_28_LaborAndEmploymentMat_075137]

 

 

 

 

 

SECTION 3.29. [a05-17624_1ex10d5.htm#Section3_29_Ins_075139]

 

Insurance [a05-17624_1ex10d5.htm#Section3_29_Ins_075139]

 

19 [a05-17624_1ex10d5.htm#Section3_29_Ins_075139]

 

 

 

 

 

SECTION 3.30. [a05-17624_1ex10d5.htm#Section3_30_Ow_075142]

 

Ownership of Minto Delaware and Minto Holdings
[a05-17624_1ex10d5.htm#Section3_30_Ow_075142]

 

20 [a05-17624_1ex10d5.htm#Section3_30_Ow_075142]

 

 

 

 

 

SECTION 3.31. [a05-17624_1ex10d5.htm#Section3_31_Restru_075143]

 

Restructuring Transaction [a05-17624_1ex10d5.htm#Section3_31_Restru_075143]

 

20 [a05-17624_1ex10d5.htm#Section3_31_Restru_075143]

 

 

 

 

 

ARTICLE IV [a05-17624_1ex10d5.htm#Articleiv_075145]

 

PURCHASER’S REPRESENTATIONS [a05-17624_1ex10d5.htm#Articleiv_075145]

 

20 [a05-17624_1ex10d5.htm#Articleiv_075145]

 

 

 

 

 

SECTION 4.1. [a05-17624_1ex10d5.htm#Section4_1_PrivatePlacement__075146]

 

Private Placement [a05-17624_1ex10d5.htm#Section4_1_PrivatePlacement__075146]

 

20 [a05-17624_1ex10d5.htm#Section4_1_PrivatePlacement__075146]

 

 

 

 

 

SECTION 4.2. [a05-17624_1ex10d5.htm#Section4_2_Broke_075150]

 

Brokers or Finders [a05-17624_1ex10d5.htm#Section4_2_Broke_075150]

 

21 [a05-17624_1ex10d5.htm#Section4_2_Broke_075150]

 

 

 

 

 

SECTION 4.3. [a05-17624_1ex10d5.htm#Section4_3_Authoriza_075151]

 

Authorization [a05-17624_1ex10d5.htm#Section4_3_Authoriza_075151]

 

21 [a05-17624_1ex10d5.htm#Section4_3_Authoriza_075151]

 

 

 

 

 

SECTION 4.4. [a05-17624_1ex10d5.htm#Section4_4_Enforc_075152]

 

Enforceability [a05-17624_1ex10d5.htm#Section4_4_Enforc_075152]

 

21 [a05-17624_1ex10d5.htm#Section4_4_Enforc_075152]

 

 

 

 

 

SECTION 4.5. [a05-17624_1ex10d5.htm#Section4_5_NoCo_075154]

 

No Conflicts [a05-17624_1ex10d5.htm#Section4_5_NoCo_075154]

 

21 [a05-17624_1ex10d5.htm#Section4_5_NoCo_075154]

 

 

 

 

 

SECTION 4.6. [a05-17624_1ex10d5.htm#Section4_6_ReitOwnershipLimitatio_075156]

 

REIT Ownership Limitations
[a05-17624_1ex10d5.htm#Section4_6_ReitOwnershipLimitatio_075156]

 

22 [a05-17624_1ex10d5.htm#Section4_6_ReitOwnershipLimitatio_075156]

 

 

 

 

 

ARTICLE V [a05-17624_1ex10d5.htm#Articlev_075158]

 

CONDITIONS TO THE PURCHASER’S OBLIGATIONS TO PURCHASE
[a05-17624_1ex10d5.htm#Articlev_075158]

 

22 [a05-17624_1ex10d5.htm#Articlev_075158]

 

 

 

 

 

SECTION 5.1. [a05-17624_1ex10d5.htm#Section5_1_Cond_075201]

 

Conditions of the Purchaser’s Obligations Prior to the Initial Closing
[a05-17624_1ex10d5.htm#Section5_1_Cond_075201]

 

22 [a05-17624_1ex10d5.htm#Section5_1_Cond_075201]

 

 

 

 

 

SECTION 5.2. [a05-17624_1ex10d5.htm#Section5_2_Condit_075205]

 

Conditions of the Purchaser’s Obligations Prior to any Subsequent Closing
[a05-17624_1ex10d5.htm#Section5_2_Condit_075205]

 

23 [a05-17624_1ex10d5.htm#Section5_2_Condit_075205]

 

 

 

 

 

ARTICLE VI [a05-17624_1ex10d5.htm#Articlevi_075207]

 

CONDITIONS TO THE COMPANY’S OBLIGATIONS [a05-17624_1ex10d5.htm#Articlevi_075207]

 

24 [a05-17624_1ex10d5.htm#Articlevi_075207]

 

 

 

 

 

SECTION 6.1. [a05-17624_1ex10d5.htm#Section6_1_Con_075208]

 

Conditions of the Company’s Obligations Prior to the Initial Closing
[a05-17624_1ex10d5.htm#Section6_1_Con_075208]

 

24 [a05-17624_1ex10d5.htm#Section6_1_Con_075208]

 

 

 

 

 

SECTION 6.2. [a05-17624_1ex10d5.htm#Section6_2_Co_075212]

 

Conditions of the Company’s Obligations Prior to any Subsequent Closing
[a05-17624_1ex10d5.htm#Section6_2_Co_075212]

 

25 [a05-17624_1ex10d5.htm#Section6_2_Co_075212]

 

 

 

 

 

ARTICLE VII [a05-17624_1ex10d5.htm#Articlevii_075215]

 

COVENANTS APPLICABLE TO THE COMPANY WHILE THE SERIES A PREFERRED STOCK IS HELD
BY MINTO DELAWARE [a05-17624_1ex10d5.htm#Articlevii_075215]

 

26 [a05-17624_1ex10d5.htm#Articlevii_075215]

 

 

 

 

 

SECTION 7.1. [a05-17624_1ex10d5.htm#Section7_1_C_075219]

 

Corporate Existence [a05-17624_1ex10d5.htm#Section7_1_C_075219]

 

26 [a05-17624_1ex10d5.htm#Section7_1_C_075219]

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.2. [a05-17624_1ex10d5.htm#Section7_2_Insuranc_075228]

 

Insurance [a05-17624_1ex10d5.htm#Section7_2_Insuranc_075228]

 

26 [a05-17624_1ex10d5.htm#Section7_2_Insuranc_075228]

 

 

 

 

 

SECTION 7.3. [a05-17624_1ex10d5.htm#Section7_3_T_075230]

 

Taxes [a05-17624_1ex10d5.htm#Section7_3_T_075230]

 

26 [a05-17624_1ex10d5.htm#Section7_3_T_075230]

 

 

 

 

 

SECTION 7.4. [a05-17624_1ex10d5.htm#Section7_4_InspectionO_075231]

 

Inspection of Properties and Books
[a05-17624_1ex10d5.htm#Section7_4_InspectionO_075231]

 

26 [a05-17624_1ex10d5.htm#Section7_4_InspectionO_075231]

 

 

 

 

 

SECTION 7.5. [a05-17624_1ex10d5.htm#Section7_5_ComplianceWith_075233]

 

Compliance with Laws, Contracts, Licenses and Permits
[a05-17624_1ex10d5.htm#Section7_5_ComplianceWith_075233]

 

26 [a05-17624_1ex10d5.htm#Section7_5_ComplianceWith_075233]

 

 

 

 

 

SECTION 7.6. [a05-17624_1ex10d5.htm#Section7_6_Reit_075235]

 

REIT Ownership Limitations [a05-17624_1ex10d5.htm#Section7_6_Reit_075235]

 

27 [a05-17624_1ex10d5.htm#Section7_6_Reit_075235]

 

 

 

 

 

SECTION 7.7. [a05-17624_1ex10d5.htm#Section7_7_Operation_075237]

 

Operation and Election to Qualify as a REIT
[a05-17624_1ex10d5.htm#Section7_7_Operation_075237]

 

27 [a05-17624_1ex10d5.htm#Section7_7_Operation_075237]

 

 

 

 

 

ARTICLE VIII [a05-17624_1ex10d5.htm#Articleviii_075238]

 

COVENANTS APPLICABLE TO DELIVERY OF FINANCIAL INFORMATION
[a05-17624_1ex10d5.htm#Articleviii_075238]

 

27 [a05-17624_1ex10d5.htm#Articleviii_075238]

 

 

 

 

 

SECTION 8.1. [a05-17624_1ex10d5.htm#Section8_1_Annu_075243]

 

Annual Statements [a05-17624_1ex10d5.htm#Section8_1_Annu_075243]

 

27 [a05-17624_1ex10d5.htm#Section8_1_Annu_075243]

 

 

 

 

 

SECTION 8.2. [a05-17624_1ex10d5.htm#Section8_2_Quarterly_075245]

 

Quarterly Statements [a05-17624_1ex10d5.htm#Section8_2_Quarterly_075245]

 

28 [a05-17624_1ex10d5.htm#Section8_2_Quarterly_075245]

 

 

 

 

 

SECTION 8.3. [a05-17624_1ex10d5.htm#Section8_3_Office_075246]

 

Officer’s Certificates [a05-17624_1ex10d5.htm#Section8_3_Office_075246]

 

28 [a05-17624_1ex10d5.htm#Section8_3_Office_075246]

 

 

 

 

 

ARTICLE IX [a05-17624_1ex10d5.htm#Articleix_075248]

 

TAX MATTERS [a05-17624_1ex10d5.htm#Articleix_075248]

 

28 [a05-17624_1ex10d5.htm#Articleix_075248]

 

 

 

 

 

SECTION 9.1. [a05-17624_1ex10d5.htm#Section9_1_TaxReturns__075249]

 

Tax Returns [a05-17624_1ex10d5.htm#Section9_1_TaxReturns__075249]

 

28 [a05-17624_1ex10d5.htm#Section9_1_TaxReturns__075249]

 

 

 

 

 

SECTION 9.2. [a05-17624_1ex10d5.htm#Section9_2_ContestProvisions__075251]

 

Contest Provisions [a05-17624_1ex10d5.htm#Section9_2_ContestProvisions__075251]

 

29 [a05-17624_1ex10d5.htm#Section9_2_ContestProvisions__075251]

 

 

 

 

 

SECTION 9.3. [a05-17624_1ex10d5.htm#Section9_3_RefundsAndAmendedRetur_075254]

 

Refunds and Amended Returns
[a05-17624_1ex10d5.htm#Section9_3_RefundsAndAmendedRetur_075254]

 

30 [a05-17624_1ex10d5.htm#Section9_3_RefundsAndAmendedRetur_075254]

 

 

 

 

 

SECTION 9.4. [a05-17624_1ex10d5.htm#Section9_4_TaxTreatmen_075259]

 

Tax Treatment of Initial Property Acquisitions
[a05-17624_1ex10d5.htm#Section9_4_TaxTreatmen_075259]

 

30 [a05-17624_1ex10d5.htm#Section9_4_TaxTreatmen_075259]

 

 

 

 

 

SECTION 9.5. [a05-17624_1ex10d5.htm#Section9_5_AssistanceAn_075301]

 

Assistance and Cooperation
[a05-17624_1ex10d5.htm#Section9_5_AssistanceAn_075301]

 

31 [a05-17624_1ex10d5.htm#Section9_5_AssistanceAn_075301]

 

 

 

 

 

ARTICLE X [a05-17624_1ex10d5.htm#Articlex_075304]

 

SURVIVAL AND REMEDY; INDEMNIFICATION [a05-17624_1ex10d5.htm#Articlex_075304]

 

31 [a05-17624_1ex10d5.htm#Articlex_075304]

 

 

 

 

 

SECTION 10.1. [a05-17624_1ex10d5.htm#Section10_1_Surviv_075305]

 

Survival [a05-17624_1ex10d5.htm#Section10_1_Surviv_075305]

 

31 [a05-17624_1ex10d5.htm#Section10_1_Surviv_075305]

 

 

 

 

 

SECTION 10.2. [a05-17624_1ex10d5.htm#Section10_2_Indemnification__075308]

 

Indemnification [a05-17624_1ex10d5.htm#Section10_2_Indemnification__075308]

 

32 [a05-17624_1ex10d5.htm#Section10_2_Indemnification__075308]

 

 

 

 

 

SECTION 10.3. [a05-17624_1ex10d5.htm#Section10_3_Limitations_ExceptAsO_075313]

 

Limitations [a05-17624_1ex10d5.htm#Section10_3_Limitations_ExceptAsO_075313]

 

34 [a05-17624_1ex10d5.htm#Section10_3_Limitations_ExceptAsO_075313]

 

 

 

 

 

SECTION 10.4. [a05-17624_1ex10d5.htm#Section10_4_Exclusiv_075319]

 

Exclusive Remedy [a05-17624_1ex10d5.htm#Section10_4_Exclusiv_075319]

 

35 [a05-17624_1ex10d5.htm#Section10_4_Exclusiv_075319]

 

 

 

 

 

SECTION 10.5. [a05-17624_1ex10d5.htm#Section10_5_Confidenti_075320]

 

Confidentiality [a05-17624_1ex10d5.htm#Section10_5_Confidenti_075320]

 

35 [a05-17624_1ex10d5.htm#Section10_5_Confidenti_075320]

 

 

 

 

 

ARTICLE XI [a05-17624_1ex10d5.htm#Articlexi_075321]

 

NOTICES [a05-17624_1ex10d5.htm#Articlexi_075321]

 

35 [a05-17624_1ex10d5.htm#Articlexi_075321]

 

 

 

 

 

ARTICLE XII [a05-17624_1ex10d5.htm#Articlexii_075334]

 

AMENDMENTS AND WAIVERS [a05-17624_1ex10d5.htm#Articlexii_075334]

 

37 [a05-17624_1ex10d5.htm#Articlexii_075334]

 

 

 

 

 

ARTICLE XIII [a05-17624_1ex10d5.htm#Articlexiii_075335]

 

CHOICE OF LAW; SUBMISSION TO JURISDICTION AND WAIVER OF JURY TRIAL; DISPUTE
RESOLUTION [a05-17624_1ex10d5.htm#Articlexiii_075335]

 

37 [a05-17624_1ex10d5.htm#Articlexiii_075335]

 

 

 

 

 

SECTION 13.1. [a05-17624_1ex10d5.htm#Section13_1_GoverningLaw_075336]

 

Governing Law [a05-17624_1ex10d5.htm#Section13_1_GoverningLaw_075336]

 

37 [a05-17624_1ex10d5.htm#Section13_1_GoverningLaw_075336]

 

 

 

 

 

SECTION 13.2. [a05-17624_1ex10d5.htm#Section13_2_ConsentToTheNonexclus_075338]

 

Consent To the Non-Exclusive Jurisdiction Of the Courts Of Illinois
[a05-17624_1ex10d5.htm#Section13_2_ConsentToTheNonexclus_075338]

 

37 [a05-17624_1ex10d5.htm#Section13_2_ConsentToTheNonexclus_075338]

 

iii

--------------------------------------------------------------------------------


 

SECTION 13.3. [a05-17624_1ex10d5.htm#Section13_3_WaiverOfJuryTrial_075339]

 

Waiver Of Jury Trial
[a05-17624_1ex10d5.htm#Section13_3_WaiverOfJuryTrial_075339]

 

38 [a05-17624_1ex10d5.htm#Section13_3_WaiverOfJuryTrial_075339]

 

 

 

 

 

SECTION 13.4. [a05-17624_1ex10d5.htm#Section13_4_EquitableRemedies__075340]

 

Equitable Remedies [a05-17624_1ex10d5.htm#Section13_4_EquitableRemedies__075340]

 

38 [a05-17624_1ex10d5.htm#Section13_4_EquitableRemedies__075340]

 

 

 

 

 

SECTION 13.5. [a05-17624_1ex10d5.htm#Section13_5_Arbi_075343]

 

Arbitration [a05-17624_1ex10d5.htm#Section13_5_Arbi_075343]

 

38 [a05-17624_1ex10d5.htm#Section13_5_Arbi_075343]

 

 

 

 

 

ARTICLE XIV [a05-17624_1ex10d5.htm#Articlexiv_075349]

 

ENTIRE AGREEMENT; COUNTERPARTS; SECTION HEADINGS
[a05-17624_1ex10d5.htm#Articlexiv_075349]

 

40 [a05-17624_1ex10d5.htm#Articlexiv_075349]

 

iv

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AND SUBSCRIPTION AGREEMENT

 

This SECURITIES PURCHASE AND SUBSCRIPTION AGREEMENT (this “Agreement”), dated as
of October 11, 2005, is made and entered into by and among Minto Builders
(Florida), Inc., a Florida corporation (the “Company”), Minto (Delaware), LLC, a
Delaware limited liability company (“Minto Delaware”), Minto Holdings Inc., a
Canadian corporation incorporated under the laws of Ontario (“Minto Holdings”)
and Inland American Real Estate Trust, Inc., a Maryland corporation (the
“Purchaser”).

 

RECITALS

 

A.                                   The Company wishes to issue and sell to the
Purchaser and the Purchaser wishes to subscribe for and purchase, in several
tranches, 920,000 shares (the “Purchased Shares”) of the Company’s convertible
special voting stock, $0.01 par value per share (the “Voting Shares”) for $1,276
per share, or an aggregate of $1,173,920,000.

 

B.                                     Prior to the issuance of the Purchased
Shares to the Purchaser, Minto Delaware owns 23,000 shares of the Company’s
common stock, $1.00 par value per share (the “Common Stock”) and 207,000 shares
of 3.5% Series A Cumulative Preferred Stock, $0.01 par value per share (the
“Series A Preferred Stock”).

 

C.                                     Minto Delaware is a wholly owned
subsidiary of Minto Holdings.

 

D.                                    The Purchaser wishes to purchase the
Purchased Shares on the terms and subject to the conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

For all purposes of this Agreement the following terms shall have the meanings
set forth in this Article I:

 

“Acquisition Agreements” means the agreements related to the Company’s purchase
of the Initial Properties, each of which is executed on or prior to the date of
this Agreement.

 

“Affiliate or Affiliates” means, with respect to any specified Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with the Person
specified.  For purposes of this definition, control of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

 

--------------------------------------------------------------------------------


 

“Amended Charter” has the meaning specified in Section 6.1 of this Agreement.

 

“Applicable Laws” means any and all applicable foreign, federal, state and local
statutes, laws, regulations, ordinances, policies, and rules or common law
(whether now existing or hereafter enacted or promulgated), of any and all
Governmental Authorities, and all applicable judicial and administrative,
regulatory or judicial decrees, judgments and orders, including common law
rules and determinations.

 

“Arbitrated Claim” has the meaning specified in Section 13.5 of this Agreement.

 

“Arbitration Answer” has the meaning specified in Section 13.5(c) of this
Agreement.

 

“Arbitration Claimants” has the meaning specified in Section 13.5(c) of this
Agreement.

 

“Arbitration Demand” has the meaning specified in Section 13.5(c) of this
Agreement.

 

“Arbitration Reply” has the meaning specified in Section 13.5(c) of this
Agreement.

 

“Arbitration Respondents” has the meaning specified in Section 13.5(c) of this
Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means each day other than a Saturday, a Sunday or any other day
on which banking institutions in the State of Illinois or in the Province of
Ontario are authorized or obligated by law or executive order to be closed.

 

“Bylaws” means the bylaws of the Company, dated as of March 12, 1992.

 

“Capital Securities” means, as to any Person that is a corporation, the
authorized shares of such Person’s equity, including all classes of common,
preferred, voting and non-voting equity, any non-equity securities that are
convertible into Capital Securities and any rights to purchase such shares of
Capital Securities, including, warrants, options, participants or other
equivalents of or interests therein (however designated), and, as to any Person
that is not a corporation or an individual, the ownership interests in such
Person acknowledged or consented to by such Person, including, without
limitation, the right to share in profits and losses, the right to receive
distributions of cash and property, and the right to receive allocations of
items of income, gain, loss, deduction and credit and similar items from such
Person, whether or not such interests include voting or similar rights entitling
the holder thereof to exercise control over such Person and any rights to
purchase such shares of Capital Securities, including, warrants, options,
participants or other equivalents of or interests therein (however designated).

 

“Charter” means the articles of incorporation of the Company as from time to
time amended or modified, including, without limitation, the Amended Charter,
the Series A Articles of Amendment, the Series B Articles of Amendment and the
Voting Shares Articles of Amendment.

 

2

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Common Stock” has the meaning specified in the Recitals of this Agreement.

 

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Company Historical Financial Statements” has the meaning specified in
Section 3.7 of this Agreement.

 

“Company Net Worth” means (i) cash held by the Company (either held directly or
held in escrow on the Company’s behalf with a “qualified intermediary” as such
term is used in the Treasury Regulations promulgated under Section 1031 of the
Code) immediately prior to the date of this Agreement less (ii) all liabilities
and obligations reflected on the Opening Balance Sheet (including the
liabilities described in Section 3.22(a) of this Agreement to the extent not
assumed by an entity other than the Company) but excluding any deferred taxes
attributable to any transaction intended to qualify under Section 1031 of the
Code.

 

“Confidential Information” has the meaning set forth in Section 10.5 of this
Agreement.

 

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the Company’s accounts and all of its
Subsidiaries’ accounts, that may in accordance with GAAP, be consolidated with
the Company.

 

“Contracts” has the meaning specified in Section 3.13 of this Agreement.

 

“Damages” means “any and all costs, losses, Taxes, liabilities, obligations,
lawsuits, deficiencies, claims, demands, penalties, fines, and expenses,
including, without limitation, reasonable attorneys’ fees, accountants’ fees,
fees and expenses arising from environmental investigation, remediation or other
response action, costs and expenditures required or incurred to comply with
consent decrees, administrative orders, injunctions and other judicial equitable
relief, and all amounts paid in investigation, defense or settlement of any of
the foregoing.

 

“Disclosure Schedule” means the Disclosure Schedule described in Article III and
attached hereto as Exhibit A.

 

“Employee Programs” has the meaning specified in Section 3.18(a) of this
Agreement.

 

“Environment” means soil, sediment, surface or subsurface strata, surface water,
ground water, ambient air and any biota living in or on such media.

 

“Environmental Laws” means any federal, state or local statute, law, including
common laws, ordinance, regulation, rule, code, or binding order, including any
judicial or administrative order, consent decree, judgment, injunction, permit
or authorization, in each case having the force and effect of law, relating to
the pollution, protection, or restoration of the Environment, including, without
limitation, those relating to the use, handling, presence, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

3

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means of the Company if it would have ever been considered a
single employer with the Company under ERISA Section 4001(b) or part of the same
“controlled group” as the Company for purposes of ERISA Section 302(d)(8)(C).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, all as the
same shall be in effect at the time.

 

“Generally accepted accounting principles” or “GAAP” means accounting principles
which are (a) consistent with the principles promulgated or adopted by the
Financial Accounting Standards Board and its predecessors and other recognized
principle-setting bodies as in effect as of the date of the relevant document,
(b) applied on a basis consistent with prior periods, and (c) such that a
certified public accountant would, insofar as the use of accounting principles
is pertinent, be in a position to base an opinion as to financial statements in
which such principles have been properly applied.

 

“Governmental Authority” means any nation or government, any state, province,
county or other political subdivision thereof, any entity exercising any
executive, legislative, judicial, regulatory or administrative functions of, or
pertaining to, government.

 

“Hazardous Materials” means any “hazardous waste” as defined in either the
Resource Conservation and Recovery Act or regulations adopted pursuant to said
act, any “hazardous substances” or “pollutant” or “contaminant” as defined in
the Comprehensive Environmental Response, Compensation and Liability Act and, to
the extent not included in the foregoing, any petroleum or fractions thereof and
any materials subject to regulation under Environmental Laws.

 

“Indebtedness” means all obligations, contingent and otherwise, which in
accordance with GAAP should be classified on the obligor’s balance sheet as
liabilities, or to which reference should be made by footnotes thereto,
including without limitation, in any event and whether or not so classified: 
(i) all debt and similar monetary obligations, whether direct or indirect;
(ii) all liabilities secured by any mortgage, pledge, security interest, lien,
charge or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
(iii) all guaranties, endorsements and other contingent obligations whether
direct or indirect in respect of Indebtedness or performance of others,
including any obligation to supply funds to or in any manner to invest in,
directly or indirectly, the debtor, to purchase Indebtedness, or to assure the
owner of Indebtedness against loss, through an agreement to purchase goods,
supplies or services for the purpose of enabling the debtor to make payment of
the Indebtedness held by such owner or otherwise, and (iv) obligations to
reimburse issuers of any letters of credit.

 

“Indemnified Party” has the meaning specified in Section 10.2(d)(i) of this
Agreement.

 

“Indemnifying Party” has the meaning specified in Section 10.2(d)(i) of this
Agreement.

 

“Initial Closing” has the meaning specified in Section 2.2 of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Initial Properties” means those properties listed on Exhibit G hereof.

 

“Licenses” has the meaning specified in Section 3.15 of this Agreement.

 

“Lien” means (a) any encumbrance, mortgage, pledge, lien, charge or other
security interest of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and the filing of any
financing statement under the Uniform Commercial Code in any jurisdiction in
connection with the creation of a security interest) upon any property or assets
of any character, or upon the income or profits therefrom; (b) any acquisition
of or agreement to have an option to acquire any property or assets upon
conditional sale or other title retention agreement, device or arrangement
(including a capitalized lease); or (c) any sale, assignment, pledge or other
transfer for security of any accounts, general intangibles or chattel paper,
with or without recourse.

 

“Management Agreements” means the Business Management Agreement, dated as of the
date hereof, by and between the Company and Inland American Business Manager and
Advisor, Inc., an Illinois corporation and any Property Management Agreement
entered into by and between the Company and any applicable property manager from
time to time.

 

“Material Adverse Effect” means (a) an adverse effect on the validity or
enforceability of this Agreement or any of the Related Agreements in any
material respect, (b) a material adverse effect on the condition (financial or
other), business, prospects, results of operations or properties of the
applicable party thereto, or (c) an impairment of the ability of the applicable
party thereto to fulfill its obligations under this Agreement, or any of the
Related Agreements in any material respect.

 

“MBF” means Minto Builders, LLC, a Florida limited liability company.

 

“MHF” means Minto Holdings (Florida), Inc., a Florida corporation.

 

“Minto Delaware” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Minto Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Minto Indemnitees” has the meaning specified in Section 9.1(b) of this
Agreement.

 

“Opening Balance Sheet” has the meaning specified in Section 3.7 of this
Agreement.

 

“Ownership Limit” has the meaning set forth in the Charter.

 

“Partial Liquidation” has the meaning set forth in the Series A Articles of
Amendment.

 

“Person” means an individual, partnership, corporation, association, trust,
joint venture, unincorporated organization, limited liability company, joint
stock company, and any

 

5

--------------------------------------------------------------------------------


 

government, governmental department or agency or political subdivision thereof
or any other entity.

 

“Purchased Shares” has the meaning specified in the Recitals to this Agreement.

 

“Purchaser” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Purchaser Indemnitees” has the meaning specified in Section 9.1(a) of this
Agreement.

 

“Put/Call Agreement” means the Put/Call Agreement, dated as of the date hereof,
by and among the Company, Minto Delaware and the Purchaser.

 

“REIT” has the meaning specified in Section 4.6 of this Agreement.

 

“Related Agreements” means the Series A Articles of Amendment, the Series B
Articles of Amendment, the Voting Shares Articles of Amendment, the Shareholders
Agreement, the Supplemental Shareholders Agreement, the Put/Call Agreement, the
Subscription Agreement and the Management Agreements.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, all as the same shall
be in effect at the time.

 

“Securities Laws” means the Securities Act, the Exchange Act, and each and every
other securities law of the United States and each other nation in which the
Company or any Subsidiary transacts business.

 

“Series A Articles of Amendment” means the Articles of Amendment filed by the
Company and accepted for record by the State of Florida Department of State
designating the Series A Preferred Stock, substantially in the form of Exhibit B
hereto.

 

“Series A Preferred Stock” has the meaning specified in the Recitals of this
Agreement.

 

“Series B Articles of Amendment” means the Articles of Amendment filed by the
Company and accepted for record by the State of Florida Department of State
designating the Series B Preferred Stock, substantially in the form of Exhibit C
hereto.

 

“Series B Preferred Stock” means the Series B Cumulative Non-Voting Preferred
Stock, $0.01 par value per share.

 

“Series C Articles of Amendment” means the Articles of Amendment filed by the
Company and accepted for record by the State of Florida Department of State
designating the Series C Preferred Stock, substantially in the form of Exhibit E
hereto.

 

“Series C Preferred Stock” means the Series C Junior Redeemable Preferred Stock,
$0.01 par value per share.

 

6

--------------------------------------------------------------------------------


 

“Shareholders Agreement” means the Shareholders Agreement, dated as of the date
hereof, by and among the Company, the Purchaser and Minto Delaware, in its
capacity as holder of the Series A Preferred Stock.

 

“Sponsored Entity” means an entity sponsored by Inland Real Estate Investment
Corporation, a Delaware corporation, that is (i) a REIT which is a reporting
company under the Securities Exchange Act of 1934, as amended, that will not
impair the Company’s ability to satisfy the “five or fewer” rule under Sections
856 and 542(a)(2) of the Code or (ii) reasonably approved by the holders of
Series A Preferred Stock.

 

“Straddle Period” has the meaning set forth in Section 9.1(b) of this Agreement.

 

“Subsidiary” means any Person that the Company now or hereafter shall at the
time own, directly or indirectly through another Person, at least a majority of
the outstanding Capital Securities (or other beneficial interest) or a majority
of the Voting Power of such Person; and the term “Subsidiaries” shall mean all
of such Persons collectively.

 

“Subscription Agreement” has the meaning specified in Section 2.4 of this
Agreement.

 

“Subscription Notice” has the meaning specified in Section 2.4 of this
Agreement.

 

“Subsequent Closing” has the meaning specified in Section 2.4 of this Agreement.

 

“Supplemental Shareholders Agreement” means the Supplemental Shareholders
Agreement, dated as of the date hereof, by and among the Purchaser and Minto
Delaware, in its capacity as holder of the Series A Preferred Stock.

 

“Tax” or “Taxes” means all net income, gross income, gross receipts, sales, use,
ad valorem, transfer, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property or windfall
profits taxes, or other taxes of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts imposed by any taxing
authority (domestic or foreign).

 

“Tax Package” has the meaning set forth in Section 9.1(c) of this Agreement.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof

 

“Third Party Claims” has the meaning specified in Section 10.2(d)(ii) of this
Agreement.

 

“Transaction Costs” means any and all costs, fees and expenses of any broker,
finder or placement agent engaged by or on behalf of the Company in connection
with the transactions contemplated herein.

 

7

--------------------------------------------------------------------------------


 

“Voting Power” means voting securities or other voting interests ordinarily (and
apart from rights accruing under special circumstances) having the right to vote
generally in the election of directors or persons performing substantially
equivalent tasks and responsibilities.

 

“Voting Shares” has the meaning specified in the Recitals of this Agreement.

 

“Voting Shares Articles of Amendment” means the Articles of Amendment filed by
the Company and accepted for record by the State of Florida Department of State
designating the Voting Shares, substantially in the form of Exhibit D hereto.

 

In this Agreement the singular includes the plural and the plural the singular;
words importing any gender include the other genders; references to statutes are
to be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments shall be deemed to
include all amendments thereto or changes therein entered into in accordance
with their respective terms but only to the extent to which such amendments or
changes are not prohibited by the terms of this Agreement; references to persons
include their permitted successors and assigns; “including” means including,
without limitation; “or” is not exclusive; “day” means a calendar day unless
otherwise specified; and an accounting term not otherwise defined has the
meaning assigned to it, and all determinations involving any such term required
to be made herein shall be made, in accordance with GAAP.

 

ARTICLE II

SALE AND PURCHASE OF PURCHASED SHARES

 

SECTION 2.1.                       Sale and Purchase of Purchased Shares. 
Subject to all of the terms and conditions hereof (including, without
limitation, satisfaction or waiver of the conditions to the Initial Closing and
any Subsequent Closings set forth in Articles V and VI hereof) and in reliance
on the representations and warranties set forth or referred to herein, or in the
Subscription Agreement, as the case may be, the Company agrees to issue and sell
to the Purchaser, and the Purchaser agrees to purchase from the Company 920,000
Voting Shares at a purchase price of $1,276 per share, or an aggregate purchase
price of $1,173,920,00.  The Voting Shares are convertible at the option of the
Purchaser, in whole or in part, under certain specified conditions, into shares
of Common Stock at a conversion ratio of one-to-one.

 

SECTION 2.2.                       Initial Closing.   The execution of this
Agreement and the Related Agreements shall take place at the offices of
Shefsky & Froelich Ltd., 111 E. Wacker Drive, Suite 2800, Chicago, Illinois
60601, or such other mutually agreed upon location, on October 11, 2005 (which
date, time and place are referred to in this Agreement as the “Initial
Closing”).

 

The conditions precedent to the Initial Closing are set forth in Articles V and
VI of this Agreement.

 

SECTION 2.3.                       Reserved.

 

8

--------------------------------------------------------------------------------


 

SECTION 2.4.                       Subsequent Closings.  Purchases and sales of
the Voting Shares shall occur, solely at the direction of the Purchaser, at
closings to occur within 10 (ten) Business Days following delivery by the
Purchaser of a notice (the “Subscription Notice”) to the Company specifying the
aggregate number of Voting Shares, the aggregate purchase price therefor
(determined at $1,276 per share) and the closing date, at the offices of
Shefsky & Froelich Ltd., 111 E. Wacker Drive, Suite 2800, Chicago, Illinois
60601, or on such other date or at such other mutually agreed upon location
(each such date, a “Subsequent Closing”); provided, that (a) one or more
Subsequent Closings, pursuant to which the Purchaser, without the requirement of
a Subscription Notice, shall have delivered to the Company (i) at least
$150,000,000 (including the amount delivered pursuant to all previous Subsequent
Closings) in immediately available funds, shall occur no later than December 31,
2005, (ii) at least $300,000,000 (including the amount delivered pursuant to all
previous Subsequent Closings) in immediately available funds, shall occur no
later than March 31, 2006, and (b) the final Subsequent Closing, pursuant to
which the Purchaser shall purchase the remainder of the Purchased Shares not
already purchased by it, shall occur no later than December 31, 2006.  The
Purchaser shall be treated as satisfying its obligations under subclause
a(i) and a(ii) of this Section 2.4 to the extent a Sponsored Entity purchases
shares of Series C Preferred Stock in the same aggregate dollar amount
(determined at $1,276 per share) as the Purchaser’s obligation.  Notwithstanding
the foregoing, the Purchaser shall have invested a total of $1,173,920,000 in
the Company by December 31, 2006.  The Company shall redeem all outstanding
shares of Series C Preferred Stock by no later than December 31, 2006.  At each
Subsequent Closing in which the Purchaser purchases Voting Shares, subject to
the terms and conditions of this Agreement:

 

(i)                                     the Company shall deliver to the
Purchaser certificates evidencing the Voting Shares  issued in the name of the
Purchaser, free and clear of all Liens; and

 

(ii)                                  the Purchaser shall deliver to the Company
the aggregate purchase price set forth in the Subscription Notice in immediately
available funds to a bank account designated by the Company at the Subsequent
Closing.

 

The conditions precedent to each Subsequent Closing are set forth in Articles V
and VI of this Agreement.

 

SECTION 2.5.                       Company Net Worth Adjustment.  The Company
covenants that immediately prior the date of this Agreement, the Company Net
Worth shall be equal to at least $293,480,000; provided, however, that if the
Company Net Worth is less than $293,480,000 immediately prior to the date of
this Agreement, within three (3) days following the date of this Agreement,
Minto Delaware (whose obligation under this Section 2.5 shall be guaranteed by
Minto Holdings) shall contribute an amount of cash to the Company equal to the
difference between $293,480,000 and the Company Net Worth.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, MINTO DELAWARE AND MINTO HOLDINGS

 

Prior to the execution of this Agreement, the Company has delivered to the
Purchaser the disclosure schedule (the “Disclosure Schedule”) and, in order to
induce the Purchaser to enter into this Agreement and to purchase the Purchased
Shares as herein contemplated, each of the Company (for purposes of this
Article III, references to the Company include, to the extent applicable, any
other entity the obligations for which the Company may be liable by operation of
law or otherwise), Minto Delaware and Minto Holdings hereby jointly and
severally represents and warrants to the Purchaser, as of the date of this
Agreement as follows:

 

SECTION 3.1.                       Organization and Good Standing. Each of the
Company, Minto Delaware and Minto Holdings is a corporation or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, with
full power and authority to own its properties and carry on its business as it
is now operated and carried on by it.  Each of the Company, Minto Delaware and
Minto Holdings is duly qualified or licensed to do business, and is in good
standing, in each jurisdiction in which the character or location of the
property owned, leased or operated by it or the business as currently conducted
by it in such jurisdiction makes such qualification or licensing necessary,
except where the failure to be so qualified would not have a Material Adverse
Effect.  Each of the Company, Minto Delaware and Minto Holdings has previously
made available to the Purchaser true and complete copies of the articles of
incorporation and bylaws and the other charter documents, bylaws, organizational
documents and partnership, limited liability company and joint venture
agreements (and in each such case, all amendments thereto), as applicable, of
each of the Company and Minto Delaware as in effect on the date of this
Agreement.

 

SECTION 3.2.                       Authorization; No Violation.  The execution,
delivery and performance by the Company, Minto Delaware and Minto Holdings of
this Agreement and of each Related Agreement to which it is a party, the
issuance and sale by the Company of the Purchased Shares hereunder and the
consummation of the transactions contemplated hereby and thereby (i) are within
the Company’s, Minto Delaware’s and Minto Holdings’ power and authority, as the
case may be; (ii) have been duly authorized by all necessary corporate, limited
liability company, shareholder, and any other required action, as the case may
be; and (iii) will not conflict with, or result in any breach of or constitute a
default under (or constitute any event which with notice, lapse of time or both
would result in any breach of, or constitute a default under) (x) any provision
of the charter, bylaws or other organizational documents (each as amended to
date), as the case may be, of the Company, Minto Delaware or Minto Holdings,
(y) any provision of any contract, license, indenture, mortgage, deed of trust,
bank loan or credit agreement, note, lease or other evidence of indebtedness, or
any lease, contract or other agreement or instrument to which the Company, Minto
Delaware or Minto Holdings is a party or by which the Company, Minto Delaware or
Minto Holdings or any of their respective assets or properties may be bound or
affected, or (z) any Applicable Law or any order, judgment, injunction or decree
of any court or Governmental Authority applicable to the Company, Minto Delaware
or Minto Holdings or any

 

10

--------------------------------------------------------------------------------


 

of their assets or properties; except in each case, where such conflict, default
or breach would not have an Material Adverse Effect.

 

SECTION 3.3.                       Enforceability.  The execution and delivery
by each of the Company, Minto Delaware and Minto Holdings of this Agreement and
of each Related Agreement to which it is a party, and the issuance and sale by
the Company of the Purchased Shares hereunder, will result in legal and valid
binding obligations of each of the Company, Minto Delaware and Minto Holdings,
as the case may be, enforceable against it in accordance with the respective
terms and provisions hereof and thereof, except as enforceability may be limited
by bankruptcy, insolvency, moratorium or other laws affecting the enforcement of
creditors rights generally, or by principles of equity, whether applied in a
proceeding at law or in equity.

 

SECTION 3.4.                       Capitalization.

 

(a)                                  Capital Securities.  The Company’s
authorized capital stock consists of (i) 207,000 shares of Series A Preferred
Stock, of which immediately prior to giving effect to the transactions
contemplated by this Agreement 207,000 shares are issued and outstanding,
(ii) 125 shares of Series B Preferred Stock, of which immediately prior to
giving effect to the transactions contemplated by this Agreement no shares are
issued and outstanding, (iii) 920,000 share of Series C Preferred Stock, of
which immediately prior to giving effect to the transactions contemplated by
this Agreement no shares are issued and outstanding and (iv) 943,000 shares of
Common Stock, of which immediately prior to giving effect to the transactions
contemplated by this Agreement 23,000 shares are issued and outstanding.  The
Voting Shares Articles of Amendment have been duly authorized, executed,
acknowledged, and filed with the State of Florida Department of State and have
become effective for all purposes.  Section 3.4 of the Disclosure Schedule sets
forth a table indicating the equity and debt capitalization of the Company
immediately prior to the Initial Closing.  All of such issued and outstanding
shares of the Company’s capital stock are owned by the Persons listed in
Section 3.4 of the Disclosure Schedule and have been duly authorized, are
validly issued and outstanding, are fully paid and nonassessable, are not
subject to any preemptive rights and have been offered and sold in compliance
with all Applicable Laws.  The Purchased Shares to be issued as contemplated
hereby shall, upon the consummation of the transactions contemplated hereby and
the payment of the purchase price therefor, be duly authorized, validly issued,
fully paid, nonassessable, shall be transferred to Purchaser free and clear of
all Liens and are not subject to any preemptive rights.

 

(b)                                 Options, Etc.  Except as contemplated by
this Agreement or the Related Agreements, there are no outstanding rights
(either pre-emptive or other) or options to subscribe for or purchase from the
Company, or any warrants or other agreements providing for or requiring the
issuance or purchase by the Company of, any Capital Securities, or any
obligations or securities convertible into or exchangeable, for, or exercisable
into, the Company’s Capital Securities, or any voting trusts, proxies,
agreements or understandings relating to the voting of the Company’s Capital
Securities nor any restrictions on the transferability or sale of such shares or
other equity or member interests except under the Company’s Charter, the
Securities Act and state “blue sky” or securities laws.  The Company is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire, redeem or retire any shares of its Capital Securities or other equity
or member interests or any securities convertible into or exchangeable

 

11

--------------------------------------------------------------------------------


 

for any such Capital Securities or other equity or member interests, except as
required by this Agreement or the Related Agreements.

 

(c)                                  Share Reservations.  The Company has duly
and validly reserved an adequate number of (i) Voting Shares for issuance in
connection with Subsequent Closings in accordance with the terms of this
Agreement, (ii) shares of Common Stock for issuance upon the conversion of the
Voting Shares and upon such issuance, in accordance with the terms of the Voting
Shares, as applicable, such shares will be duly authorized, validly issued,
fully paid, and nonassessable, free and clear of all Liens when transferred to
the respective holder thereof, and issued to the Purchaser in compliance with
all Applicable Laws.

 

SECTION 3.5.                       Subsidiaries.  The Company does not have any
Subsidiaries and does not own or hold of record or beneficially own, directly or
indirectly, any Capital Securities or debt (other than investments in short-term
investment securities) of any other Person; provided, however, that the Company
may acquire properties through a wholly owned special purpose entity after the
date of this Agreement.  The Company has no obligation or commitment to purchase
any Capital Securities of any other Person.

 

SECTION 3.6.                       Consents.  No consent, approval,
authorization or other action by, or registration, qualification or filing with,
any third party, court, Governmental Authority or other Person is required in
connection with the execution, delivery and performance of this Agreement, the
Related Agreements or the transactions contemplated thereby by the Company,
Minto Delaware or Minto Holdings, as applicable, except for such qualifications
or filings under applicable federal and state Securities Laws as may be required
in connection with the transactions contemplated by this Agreement and the
Related Agreements, which qualification or filings will be made on a timely
basis.  None of the execution, delivery or performance of this Agreement by the
Company, Minto Delaware or Minto Holdings, the consummation by the Company,
Minto Delaware or Minto Holdings of the transactions contemplated hereby or
compliance by the Company, Minto Delaware or Minto Holdings with any of the
provisions hereof will (i) conflict with or result in any breach of any
provision of the organizational documents of the Company, Minto Delaware or
Minto Holdings, (ii) result in a violation or breach by the Company, Minto
Delaware or Minto Holdings of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any material contract to which the Company, Minto Delaware or Minto Holdings
is a party or by which the Company, Minto Delaware or Minto Holdings or any of
their respective properties or assets may be bound, or (iii) violate any
Applicable Law that is applicable to the Company, Minto Delaware or Minto
Holdings or any of their respective properties or assets, which in the case of
subclause (ii) and (iii) with respect to Minto Holdings only, does not result in
a Material Adverse Effect.

 

SECTION 3.7.                       Reports and Financial Statements; Undisclosed
Liabilities.  The Purchaser has heretofore been furnished with complete and
correct copies of the historical financial statements of the Company listed in
Section 3.7(i) of the Disclosure Schedule (the “Company Historical Financial
Statements”).

 

12

--------------------------------------------------------------------------------


 

(i)                                     Except as otherwise specifically
disclosed therein, each of the Company Historical Financial Statements
(including in each case related schedules and notes) was prepared in accordance
with GAAP applied on a basis consistent with prior periods except as otherwise
stated therein; each of the balance sheets included in the Company Historical
Financial Statements fairly presents, in all material respects, the financial
condition of the subject entity as at the close of business on the date thereof;
and each of the statements of operations and cash flows included in the Company
Historical Financial Statements fairly presents, in all material respects, the
results of operations of the subject entity for the fiscal period then ended,
subject to changes resulting from normal year-end audit adjustments and the lack
of footnotes.

 

(ii)                                  There are no liabilities or obligations of
any nature, whether absolute, accrued, contingent or otherwise, that are not
fully reflected or reserved against in the Company Historical Financial
Statements, except for liabilities that may have arisen in the ordinary and
usual course of business and consistent with past practice since August 31,
2005, and as disclosed in the Opening Balance Sheet (as defined below).

 

(iii)                               Except as disclosed in the Opening Balance
Sheet, since August 31, 2005, the Company has not incurred any Indebtedness or
other liabilities, contingent or otherwise, other than immaterial liabilities
incurred in the ordinary course of business since August 31, 2005.

 

(iv)                              Since August 31, 2005, there has been no
material adverse change in the Company’s business, assets, or financial
condition.

 

(v)                                 Prior to the execution of this Agreement,
the Purchaser has been furnished with a complete and correct copy of an
unaudited pro forma opening balance sheet of the Company dated as of the date of
the Initial Closing, as set forth in Section 3.7(v) of the Disclosure
Schedule (the “Opening Balance Sheet”).  Such Opening Balance Sheet fairly
presents, in all material respects, the financial condition of the Company as of
the close of business on the date thereof (subject to subsequent adjustment, as
provided in Section 3.7(v) of the Disclosure Schedule) and has been prepared in
accordance with GAAP, except as noted in the Opening Balance Sheet and except
for the lack of footnotes.  The Company does not have any material liabilities
or obligations of any nature, whether absolute, accrued, contingent or
otherwise, that are not fully reflected or reserved against in the Opening
Balance Sheet.

 

SECTION 3.8.                       Absence of Certain Developments.  Except for
entering into this Agreement and the Related Agreements or as set forth in
Section 3.8 of the Disclosure Schedule, since August 31, 2005, the Company has
not, whether or not in the ordinary course of business, done any of the
following, nor has there occurred any of the following as of immediately prior
to the Initial Closing:

 

(a)                                  issued any Capital Securities or other
equity interest or any right, options or warrants with respect thereto or split,
combined or reclassified any Capital Securities other than the issuance of
207,000 shares of Series A Preferred Stock to Minto Delaware;

 

13

--------------------------------------------------------------------------------


 

(b)                                 declared, set aside, paid to a reserve fund
or made any payment or distribution of cash or other property to its
shareholders or equity holders with respect to any class of its Capital
Securities or purchased or redeemed any shares of its Capital Securities;

 

(c)                                  suffered any substantial loss to any of its
material assets;

 

(d)                                 made any capital expenditures, additions or
improvements or commitments for the same;

 

(e)                                  entered into any contract, commitment or
agreement under which it has outstanding Indebtedness for borrowed money or for
the deferred purchase price of property, or has the obligation to incur any such
indebtedness or obligation, or made any loan or advance to any Person;

 

(f)                                    made any material change in accounting
procedures, policies or practices;

 

(g)                                 mortgaged or pledged any of its properties
or assets, tangible or intangible, or subjected them to any Lien;

 

(h)                                 entered into any agreement or arrangement
granting any rights to purchase or lease any of its assets, properties or rights
or requiring the consent of any Person to the transfer, assignment or lease of
any such assets, properties or rights;

 

(i)                                     sold, leased, subleased, assigned or
transferred any of its material tangible or intangible properties or assets, or
canceled, waived or comprised any debts or claims or entered into any agreement
or understanding to do any of the foregoing;

 

(j)                                     entered into any material transaction,
or any amendment of any contract, lease, agreement or license that is material
to its business; or

 

(k)                                  entered into any agreement or understanding
to do any of the foregoing.

 

SECTION 3.9.                       Indebtedness to and from Officers, Directors
and Affiliates.   Except for the payable to parent line item listed on the
Opening Balance Sheet, the Company is not indebted to any shareholder, director
or officer of the Company or to any Affiliate of the Company.  No shareholder,
director or officer of the Company, nor any Affiliate of the Company is now
indebted to the Company, except for ordinary business expense advances.

 

SECTION 3.10.                 Taxes.

 

(a)                                  For the taxable year ended April 30, 1999,
and each taxable year ending thereafter, the Company (i) has timely filed all
material Tax Returns and reports required to be filed by it (after giving effect
to any filing extension properly granted by a Governmental Authority have
authority to do so), and all such Tax Returns are true, correct and complete in
all material respects, and (ii) has paid within the time and manner prescribed
by law, all material Taxes.  The Company Historical Financial Statements, if
required, reflect an adequate reserve for all material Taxes payable by the
Company for all taxable periods and portions thereof through

 

14

--------------------------------------------------------------------------------


 

the date of such financial statements.  The Company has established on its books
and records reserves, if required, in accordance with GAAP that are adequate to
pay all liabilities for Taxes accruing through the period covered by the books
and records and until the Initial Closing, shall continue to establish and
maintain reserves that are adequate to pay all liabilities for Taxes accruing
through the Initial Closing.  True, correct and complete copies of all federal,
state and local Tax Returns for the Company with respect to the taxable years
commencing on or after January 1, 1998 and all written communications with any
taxing authority relating to such Tax Returns requested by the Purchaser or its
representatives have been delivered or made available to representatives of the
Purchaser.  Section 3.10 of the Disclosure Schedule lists all federal and state
income Tax Returns filed with respect to the Company for taxable periods
commencing on or after January 1, 1998 that have been audited, and indicates
those Tax Returns, if any, that currently are the subject of audit.  No material
unpaid deficiencies for any Taxes have been proposed, asserted or assessed in
writing against the Company, including claims by any taxing authority in a
jurisdiction where the Company does not file Tax Returns that the Company is, or
may be, subject to taxation by that jurisdiction, and no requests for waivers of
any statute of limitations in respect of Taxes have been made and no extensions
of the time to assess or collect any such Tax are pending and no such waiver
remains in effect.  The Company is not a party to any pending action or
proceedings by any taxing authority for assessment or collection of any material
Tax, and no claim for assessment or collection of any material Tax has been
assessed against it in writing.

 

(b)                                 The Company has withheld and paid all Taxes
required to have been withheld or paid in connection with amounts paid or owing
to any employee, former employee, independent contractor, creditor, stockholder,
or other third party.

 

(c)                                  The Company has not requested, received or
is subject to any written ruling of a taxing authority related to Taxes or has
entered into any written and legally binding agreement with a taxing authority
relating to Taxes.

 

(d)                                 The Company is not a party to or is
otherwise subject to any Tax allocation or sharing agreement that extends beyond
the taxable year ending July 31, 2005.

 

(e)                                  The Company has not made any payments, is
not obligated to make any payments, and is not a party to an agreement that
could obligate it to make any payments that will not be deductible under
Section 280G of the Code with respect to any taxable year for which Tax Returns
have not been filed.

 

(f)                                    Since its inception, for each taxable
year prior to the taxable year beginning August 1, 2005, the Company has been
subject to federal income taxation as a subchapter “C” corporation.

 

SECTION 3.11.                 Solvency.  The Company is solvent and, after
giving effect to the transactions contemplated hereby, has tangible and
intangible assets having a fair value in excess of the amount required to pay
its probable liabilities on its existing debts as they become absolute and
matured.

 

15

--------------------------------------------------------------------------------


 

SECTION 3.12.                 Title to Assets.  The Company owns, and has good
and marketable title with respect to, all of its assets free and clear of all
Liens other than those reflected on the Opening Balance Sheet.  The Company owns
no real property.

 

SECTION 3.13.                 Material Contracts and Obligations.

 

(a)                                  Set forth in Section 3.13 of the Disclosure
Schedule is a true, complete and accurate list, categorized by subject matter,
of all of the material contracts (other than the Related Agreements), plans,
equipment, leases, and commitments and other agreements entered into by the
Company that are in writing or that have been orally agreed to by the Company
and that are still in effect (collectively, “Contracts”).

 

(b)                                 To the knowledge of the Company, all
Contracts required to be disclosed pursuant to this Section 3.13 are valid,
binding and in full force and effect as to the Company in accordance with their
respective terms and provisions, except as enforceability may be limited by
bankruptcy, insolvency, moratorium or other laws affecting the enforcement of
creditors’ rights generally.  The Company is not, and, to the Company’s
knowledge, no other party thereto is, in breach or violation of, or default
under, any of the Contracts required to be disclosed in accordance with
Section 3.13, which breach, violation or default would have a Material Adverse
Effect, nor to the Company’s knowledge is there any reasonable basis for a claim
of such breach, violation or default by the Company under the terms of any such
Contract.  To the Company’s knowledge, no event has occurred that constitutes
or, with the lapse of time or the giving of notice or both, would constitute, a
breach, violation or default by the Company under any of the Contracts required
to be disclosed in accordance with Section 3.13, which breach, violation or
default would have a Material Adverse Effect.

 

SECTION 3.14.                 Sufficiency of Assets.  The assets owned by the
Company constitute all assets used or required by it in the conduct of its
business under the circumstances then existing.

 

SECTION 3.15.                 Licenses.  The Company holds or has applied for
all material licenses or permits necessary for the lawful conduct of its
business as required by any Governmental Authority (collectively, the
“Licenses”).  Each such License that has been granted, issued or assigned is
held by the Company free and clear of any Liens other than those reflected on
the Opening Balance Sheet and is in full force and effect and no material
default by the Company has occurred and is continuing thereunder.

 

SECTION 3.16.                 Compliance with Law.   The Company has complied
and is in compliance with all Applicable Laws, except where the failure to so
comply would not have a Material Adverse Effect. The Company is not in default
under, or in violation of, and has not violated (and not cured) any Applicable
Law (including, without limitation, laws relating to the issuance or sale of
securities, antitrust, zoning and building codes and ordinances, and
occupational safety), or any Licenses, franchises, permits, authorizations or
concessions granted by, or any judgment, decree, writ, injunction or order of,
any Governmental Authority, applicable to its business or any of its properties
or assets, except where such defaults and violations would

 

16

--------------------------------------------------------------------------------


 

not have a Material Adverse Effect.  The Company has not received any
notification alleging any violations of any of the foregoing.

 

SECTION 3.17.                 Litigation.  Except as specified in Section 3.17
of the Disclosure Schedule, there is no suit, claim, action, proceeding or
investigation pending or, to the Company’s knowledge, threatened against the
Company or any officer or director or any of their assets or properties at law
or in equity or before any Governmental Authority or instrumentality or before
any arbitrator of any kind and, to the Company’s knowledge, there is no
reasonable basis for any such suit, claim, action, proceeding or investigation;
provided, however, that with respect to any officer or director, any such
litigation shall be with respect to allegations of criminal misconduct, fraud,
gross negligence, intentional misconduct, misuse of funds, breach of fiduciary
duties or obligations or bankruptcy proceedings.  Except as specified in
Section 3.17 of the Disclosure Schedule, the Company has not been a party to any
such suit, claim, action, proceeding or investigation during the past two years
involving its business, assets or properties, nor has any such suit, claim,
action, proceeding or investigation been threatened in writing by or against the
Company.

 

SECTION 3.18.                 Employees; Employee Benefit Plans

 

(a)                                  The Company currently does not have any
employees or employee benefit plans, including, but not limited to, such plans
as defined in ERISA Section 3(3) (“Employee Programs”) that is currently
maintained or contributed to (or with respect to which there is any obligation
to contribute) by the Company or any ERISA Affiliate.

 

(b)                                 Past Employee Programs of the Company had
been administered in accordance with the requirements of applicable law,
including, without limitation, ERISA and the Code, and had been administered and
operated in all material respects in accordance with its terms.  No Employee
Program was subject to Title IV of ERISA or is a multiemployer plan, within the
meaning of ERISA Section 3(37).

 

(c)                                  Full payment had been made of all amounts
that the Company and any ERISA Affiliate had been required under the terms of
any Employee Programs to be paid as contributions to such Employee Programs on
or prior to the date hereof.

 

(d)                                 No liability, claim, action, investigation,
audit or litigation has been made, commenced or, to the knowledge of the
Company, threatened with respect to any Employee Program.

 

SECTION 3.19.                 Investment Company.  The Company is not, and the
transactions contemplated by this Agreement will not cause the Company to
become, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

SECTION 3.20.                 Corporate Documents, Books and Records.  Complete
and correct copies of the Company’s Charter and Bylaws (or similar organization
documents), and of all amendments thereto, have been previously delivered to
counsel for the Purchaser.  The minute books of the Company contain complete and
accurate records of all meetings and consents in lieu

 

17

--------------------------------------------------------------------------------


 

of meetings of the Board (and its committees), or body performing a similar
function and holders of its Capital Securities since its date of incorporation. 
The stock transfer ledgers and other similar records of the Company as made
available to the Purchaser prior to the execution of this Agreement accurately
reflect all record transfers prior to the execution of this Agreement in the
Capital Securities of the Company.

 

SECTION 3.21.                 Exception from Registration   Assuming the
accuracy of the Purchaser’s representations and warranties hereunder, the
purchase and sale of the Purchased Shares pursuant hereto is exempt from the
registration requirements of the Securities Act.  No form of general
solicitation or general advertising was used by the Company or its agents in
connection with the offer and sale of the Purchased Shares, including, but not
limited to, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

SECTION 3.22.                 Brokers’ Fees.

 

(a)                                  Other than Citigroup Global Markets Inc.
and TD Securities Inc., the Company has not dealt with any broker, finder,
commission agent or other Person in connection with the sale of the Purchased
Shares and the transactions contemplated by this Agreement and the Company is
not under any obligation to pay any broker’s fee or commission in connection
with such transactions at or prior to the Initial Closing, with the exception of
any amounts to be paid to Citigroup Global Markets Inc. and TD Securities Inc.

 

(b)                                 The Company is not obligated to pay any fees
or reimburse any expenses (other than normal recurring operating expenses),
whether legal or otherwise, to any other party, except for fees payable to its
legal counsel and its accountants in connection with this Agreement, the Related
Agreements and the transactions contemplated hereunder and thereunder.

 

SECTION 3.23.                 Transaction Costs.  The Company is not obligated
for any Transaction Costs in connection with the transactions contemplated by
this Agreement and which are not reflected in the itemized list of Transaction
Costs set forth on Section 3.23 of the Disclosure Schedule.

 

SECTION 3.24.                 Accountants.  The accountants who have audited and
certified the Company Historical Financial Statements for December 31, 2004 and
August 31, 2005 are independent public accountants.

 

SECTION 3.25.                 Amendments to Organizational Documents.  In
connection with the transactions contemplated by this Agreement and the Related
Agreements, the Company has taken all appropriate steps and necessary corporate
actions to effect the changes to the Charter or Bylaws set forth in Section 3.25
of the Disclosure Schedule.

 

SECTION 3.26.                 Indebtedness.  The Company has no Indebtedness
other than as described in Section 3.9, Section 3.22 and Section 3.23.

 

18

--------------------------------------------------------------------------------


 

SECTION 3.27.                 Environmental Matters. (a) The Company is, and has
been, in compliance, in all material respects, with all applicable Environmental
Laws and permits and authorizations thereunder; (b) there is no administrative
or judicial enforcement proceeding pending, or to the knowledge of the Company
threatened, against the Company involving Hazardous Materials or toxic fungi or
mold or arising under any Environmental Law; (c) the Company has not and, to the
knowledge of the Company, any legal predecessor of the Company, has not received
any written notice from any third party that it is potentially responsible under
any Environmental Law for costs of response, property damage or for damages to
natural resources, as those terms are defined under the Environmental Laws, at
any location; (d) the Company has not transported or disposed of, or, to the
knowledge of the Company, allowed or arranged for any third party to transport
or dispose of, any waste containing Hazardous Materials at any location
identified as requiring response action on the Comprehensive Environmental
Response, Compensation, and Liability Information System or similar state
database or any location proposed for inclusion on such lists; (e) the Company
has no knowledge of any release on the real property owned or leased by the
Company or predecessor entity of Hazardous Materials that would be reasonably
likely to result in a requirement under any Environmental Laws to perform a
response action, the incurrence of natural resource damages or in any material
liability under the Environmental Laws; and (f) the Company is not required, by
virtue of the transactions contemplated hereby, or as a condition to the
effectiveness of any transactions contemplated hereby, (A) to give notice to or
receive approval from any Governmental Authority, or (B) to record or deliver to
any Person any disclosure document or statement pertaining to environmental
matters.

 

SECTION 3.28.                 Labor and Employment Matters.

 

(a)                                  The Company is not a party to, or bound by,
any collective bargaining agreement, contract or other agreement or
understanding with a labor union or labor union organization, nor are there any
negotiations or discussions currently pending or occurring between the Company
and any union or employee association regarding any collective bargaining
agreement or any other work rules or polices.  There is no unfair labor practice
or labor arbitration proceeding pending or, to the knowledge of the Company,
threatened against the Company relating to its business.  To the Company’s
knowledge, there are no organizational efforts with respect to the formation of
a collective bargaining unit presently being made or threatened involving
employees of the Company.

 

(b)                                 There are no proceedings pending or, to the
knowledge of the Company, threatened against the Company in any forum by or on
behalf of any present or former employee of the Company, any applicant for
employment or classes of the foregoing alleging breach of any express or implied
employment contract, violation of any law or regulation governing employment or
the termination thereof, or any other discriminatory, wrongful or tortuous
conduct on the part of the Company in connection with the employment
relationship.

 

SECTION 3.29.                 Insurance.  Section 3.29 of the Disclosure
Schedule sets forth all material policies of insurance to which the Company is a
party.

 

19

--------------------------------------------------------------------------------


 

SECTION 3.30.                 Ownership of Minto Delaware and Minto Holdings. 
Minto Holdings owns 100% of the equity interests of Minto Delaware.

 

SECTION 3.31.                 Restructuring Transaction.  The Company was a
wholly owned subsidiary of MHF immediately prior to July 29, 2005.  MHF was the
wholly owned subsidiary of Minto Holdings immediately prior to July 29, 2005. 
Immediately prior to July 29, 2005, the Company owned equity interests in the
following entities in the following percentages:  Minto Management
Services, Inc. 100% of common stock, Minto (Delaware), LLC, 1% of common
membership interests, Minto Communities, Inc., 100% of preferred stock.  The
Company transferred cash and certain other assets to MBF on July 29, 2005 and
distributed the membership interests in MBF to MHF.  On July 29, 2005, MHF
transferred the stock of the Company to Minto Delaware.  On August 1, 2005, MHF
liquidated, distributing 100% the stock of Minto Delaware to Minto Holdings. 
Immediately prior to the date of this Agreement, the Company’s only asset is
cash (either held directly or held in escrow on the Company’s behalf with a
“qualified intermediary” as such term is used in the Treasury Regulations
promulgated under Section 1031 of the Code).

 

ARTICLE IV

PURCHASER’S REPRESENTATIONS

 

The Purchaser represents and warrants to the Company as follows:

 

SECTION 4.1.                       Private Placement.

 

(a)                                  The Purchaser understands and acknowledges
that:

 

(i)                                     the Purchased Shares have not been, and
will not be, registered under the Securities Act and the Purchased Shares and
the shares of Common Stock into which the Purchased Shares are convertible must
be held indefinitely unless they are subsequently registered under the
Securities Act or such sale is permitted pursuant to an available exemption from
such registration requirement;

 

(ii)                                  the offering and sale of the Purchased
Shares are intended to be exempt from registration under the Securities Act by
virtue of the provisions of Section 4(2) of the Securities Act.  The Purchaser
understands that the certificate(s) evidencing the Purchased Shares will be
imprinted with a legend that prohibits the transfer thereof unless they are
registered or such registration is not required; and

 

(iii)                               there is no existing public or other market
for the Purchased Shares and there can be no assurance that the Purchaser will
be able to sell or dispose of the Purchased Shares.

 

(b)                                 The Purchaser represents and warrants to the
Company that:

 

(i)                                     the Purchased Shares to be acquired by
it pursuant to this Agreement are being acquired for its own account not as a
nominee or agent for any other Person and

 

20

--------------------------------------------------------------------------------


 

without a view to the distribution of such Purchased Shares or any interest
therein in violation of the Securities Act;

 

(ii)                                  the Purchaser is an “Accredited Investor”
as such term is defined in Regulation D under the Securities Act and has such
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in the Purchased Shares and
the Purchaser is capable of bearing the economic risks of such investment; and

 

(iii)                               the Purchaser, subject to the completeness
and accuracy of the representations and warranties contained herein and in the
Related Agreements, has been provided, to its satisfaction, the opportunity to
ask questions concerning the terms and conditions of the offering and sale of
the Purchased Shares and has had all such questions answered to its satisfaction
and has been supplied all additional information deemed necessary by it to
verify the accuracy of the information furnished to it.

 

SECTION 4.2.                       Brokers or Finders.   Except as otherwise
provided in Section 3.27 hereof, the Company has not incurred and will not
incur, directly or indirectly, as a result of any action taken by the Purchaser,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Agreement.  The Purchaser will indemnify
and hold the Company harmless against any liability, settlement or expense
arising out of or in connection with any such claim resulting from the actions
of the Purchaser.

 

SECTION 4.3.                       Authorization.  This Agreement and the
Related Agreements to which the Purchaser is a party have been executed by the
Purchaser; and the execution, delivery and performance hereof and thereof have
been duly authorized by all appropriate action.

 

SECTION 4.4.                       Enforceability.  The execution and delivery
by the Purchaser of this Agreement and each of the Related Agreements will
result in legally binding obligations of such party enforceable against the
Purchaser in accordance with the respective terms and provisions hereof and
thereof.

 

SECTION 4.5.                       No Conflicts.  The execution and delivery by
the Purchaser of this Agreement and the Related Agreements to which it is a
party and the consummation of the transactions contemplated hereby and thereby: 
will not conflict with, or result in any breach of or constitute a default under
(or constitute any event which with notice, lapse of time or both would result
in any breach of, or constitute a default under) (x) any provision of any
organizational documents (each as amended to date) of the Purchaser, (y) any
provision of any contract, license, indenture, mortgage, deed of trust, bank
loan or credit agreement, note, lease or other evidence of indebtedness, or any
lease, contract or other agreement or instrument to which the Purchaser is a
party or by which the Purchaser or any of its respective assets or properties
may be bound or affected, or (z) any Applicable Law or any order, judgment,
injunction or decree of any court or Governmental Authority applicable to the
Purchaser or any of its assets or properties; except in each case, where such
conflict, default or breach would not have a Material Adverse Effect.

 

21

--------------------------------------------------------------------------------


 

SECTION 4.6.                       REIT Ownership Limitations.

 

(a)                                  The Purchaser has or will use its
reasonable best efforts to establish an ownership limit in its Charter and any
other necessary organizational document of the Purchaser sufficient to ensure or
otherwise has used its reasonable best efforts to take and will continue to use
its reasonable best efforts to take action sufficient to ensure that the
Purchaser’s ownership in the Company will allow the Company to (1) satisfy the
“five or fewer” rule under Sections 856(h) and 542(a)(2) of the Code commencing
as of July 1, 2006 (disregarding for this purpose the “at any time during the
last half of the taxable year” requirement) and (2) qualify as a “domestically
controlled REIT” within the meaning of Section 897(h)(4)(B) of the Code by no
later than the later of (a) December 31, 2010 or (b) five years after the date
on which the Purchaser acquires at least 235,110 Voting Shares, and in each case
at all times thereafter.

 

(b)                                 The Company has granted an exemption to any
ownership limitations contained in the Charter to Minto Delaware and its
indirect owners in the form of Exemption Letter attached as Exhibit H hereto.

 

ARTICLE V

CONDITIONS TO THE PURCHASER’S OBLIGATIONS TO PURCHASE

 

SECTION 5.1.                       Conditions of the Purchaser’s Obligations
Prior to the Initial Closing.  The obligation of the Purchaser to enter into
this Agreement and the Related Agreements by the Initial Closing is subject to
the satisfaction or waiver in writing of each of the following conditions:

 

(a)                                  Representations, Warranties and Covenants. 
(i) The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Initial
Closing and (ii) the representations and warranties of the Company, Minto
Holdings and Minto Delaware contained in this Agreement and in any certificate
or other writing delivered by the Company pursuant hereto shall be true in all
material respects at and as of the Initial Closing as if made at and as of such
date.

 

(b)                                 Legality; Governmental and Other
Authorizations.  The purchase of the Purchased Shares by the Purchaser and the
sale of the Purchased Shares by the Company shall not be prohibited by any law
or governmental order or regulation.  All necessary consents, approvals,
licenses, permits, orders and authorizations of registrations, declarations and
filings with, any Governmental Authority or of or with any other Person, with
respect to any of the transactions contemplated by this Agreement or any of the
Related Agreements, shall have been duly obtained or made and shall be in full
force and effect, except any consents or approvals the failure of which to
obtain would not have a Material Adverse Effect.

 

(c)                                  Articles of Amendment.  Each of the
Series B Articles of Amendment, Voting Share Articles of Amendment and Series C
Articles of Amendment shall have been duly filed with the State of Florida
Department of State, substantially in the forms attached hereto as Exhibits C, D
and E hereto.

 

22

--------------------------------------------------------------------------------


 

(d)                                 Absence of Litigation.  There shall be no
pending (of which an employee of the Company has received service or notice of
process) or threatened action, suit, investigation, litigation or proceeding
affecting the Company before any Governmental Authority (i) in which, in the
reasonable opinion of the Purchaser, there is a reasonable possibility of an
adverse decision that could, (A) have a Material Adverse Effect on the Company,
(B) restrain, prevent or impose materially adverse conditions upon the
transactions contemplated by this Agreement, or (ii) which purports to affect
the legality, validity or enforceability of this Agreement, the Purchased Shares
or the Related Agreements.

 

(e)                                  Other Agreements.  The Purchaser shall have
received each of the Shareholders Agreement, the Supplemental Shareholders
Agreement, the Put/Call Agreement, Subscription Agreement and the Management
Agreements, executed by the parties thereto and in full force and effect in
accordance with its terms, and all covenants, agreements and conditions
contained therein that shall have been performed or complied with on or prior to
the Initial Closing shall have been performed or complied with or waived in
writing by the Purchaser.

 

(f)                                    Amendments to Organizational Documents. 
Prior to the Initial Closing, the Company has taken all appropriate steps and
necessary corporate actions to effect the changes to the Charter or Bylaws set
forth in Section 3.25 of the Disclosure Schedule.

 

(g)                                 Closing Papers.  The Purchaser shall have
received the following, addressed to it and in form and substance reasonably
satisfactory to it:

 

(i)                                     certified copies of the resolutions
adopted by the Board authorizing the execution, delivery and performance of this
Agreement, the Related Agreements, the Purchased Shares and each of the other
agreements, instruments and transactions contemplated hereby;

 

(ii)                                  certified copies of the Charter and Bylaws
as in effect at the Initial Closing;

 

(iii)                               a certificate of the Secretary of the
Company dated the date of the Initial Closing, as to the incumbency and
signatures of the officers executing this Agreement and all instruments executed
pursuant hereto; and

 

(iv)                              Officers’ Certificates, dated as of the date
of the Initial Closing of the Company to the effect set forth in clause (a) of
this Section 5.1.

 

SECTION 5.2.                       Conditions of the Purchaser’s Obligations
Prior to any Subsequent Closing.  The obligation of the Purchaser to purchase
and pay for the Purchased Shares to be purchased by it hereunder at any
Subsequent Closing is not subject to the satisfaction or waiver of any
conditions.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VI

CONDITIONS TO THE COMPANY’S OBLIGATIONS

 

SECTION 6.1.                       Conditions of the Company’s Obligations Prior
to the Initial Closing.  The obligation of the Company to enter into this
Agreement and the Related Agreements at the Initial Closing is subject to the
satisfaction or waiver in writing of each of the following conditions:

 

(a)                                  Representations.  The representations and
warranties made by the Purchaser in this Agreement and each of the Related
Agreements shall be true and correct in all material respects when made and
shall be true and correct in all material respects as of the Initial Closing.

 

(b)                                 Other Agreements.  Each of the Related
Agreements to which the Purchaser is a party shall have been executed by the
Purchaser and is in full force and effect in accordance with its terms.  All
covenants, agreements and conditions contained in this Agreement and the Related
Agreements which are to be performed or complied with by the Purchaser on or
prior to the Initial Closing shall have been performed or complied with by the
Purchaser in all material respects.

 

(c)                                  Legality; Governmental and Other
Authorizations.  The purchase of the Voting Shares by the Purchaser and the sale
of the Voting Shares by the Company shall not be prohibited by any law or
governmental order or regulation.  All necessary consents, approvals, licenses,
permits, orders and authorizations of registrations, declarations and filings
with, any Governmental Authority or of or with any other Person, with respect to
any of the transactions contemplated by this Agreement or any of the Related
Agreements, shall have been duly obtained or made and shall be in full force and
effect, except any consents or approvals the failure of which to obtain would
not have a Material Adverse Effect.

 

(d)                                 Assignment of Acquisition Agreements.  In
connection with the Initial Closing, Inland Real Estate Acquisitions, Inc. shall
have assigned the rights under the Acquisition Agreements to the Company, free
and clear of all Liens.

 

(e)                                  Closing Papers.  The Company shall have
received the following, addressed to it and in form and substance reasonably
satisfactory to it:

 

(i)                                     certified copies of the resolutions
adopted by the board of directors of the Purchaser authorizing the execution,
delivery and performance of this Agreement, the Related Agreements and each of
the other agreements and instruments to which the Purchaser is a party, and the
transactions contemplated hereby;

 

(ii)                                  a certificate of the Secretary of the
Purchaser dated the date of the Initial Closing, as to the incumbency and
signatures of the officers executing this Agreement and all instruments executed
pursuant hereto; and

 

(iii)                               Officers’ Certificates, dated as of the date
of the Initial Closing of the Company to the effect set forth in clause (a) of
this Section 6.1.

 

24

--------------------------------------------------------------------------------


 

(f)                                    Articles of Amendment.  The Second
Amended and Restated Articles of Incorporation, in the form attached hereto as
Exhibit F (the “Amended Charter”) will have been filed with the Secretary of
State of the State of Florida.

 

(g)                                 Ownership Waivers.  The Company will grant
to Minto Delaware and its direct and indirect owners an exemption from the
ownership limitations contained in the Amended Charter in the form of Exemption
Letter attached as Exhibit H hereto.

 

SECTION 6.2.                       Conditions of the Company’s Obligations Prior
to any Subsequent Closing.  The obligation of the Company to issue any
Subsequent Shares hereunder at any Subsequent Closing is subject to the
satisfaction or waiver in writing of each of the following conditions:

 

(a)                                  Representations.  The representations and
warranties made by the Purchaser in this Agreement and each of the Related
Agreements shall be true and correct in all material respects when made and
shall be true and correct in all material respects as of such Subsequent
Closing.

 

(b)                                 Other Agreements.  Each of the Related
Agreements to which the Purchaser is a party shall be in full force and effect
in accordance with its terms.  All covenants, agreements and conditions
contained in this Agreement and the Related Agreements which are to be performed
or complied with by the Purchaser on or prior to such Subsequent Closing shall
have been performed or complied with by the Purchaser in all material respects.

 

(c)                                  Legality; Governmental and Other
Authorizations.  The purchase of such Subsequent Shares by the Purchaser and the
sale of such Subsequent Shares by the Company shall not be prohibited by any law
or governmental order or regulation, and shall not subject the Company to any
penalty or special tax.  All necessary consents, approvals, licenses, permits,
orders and authorizations of registrations, declarations and filings with, any
Governmental Authority or of or with any other Person, with respect to any of
the transactions contemplated by this Agreement or any of the Related
Agreements, shall have been duly obtained or made and shall be in full force and
effect, except any consents or approvals the failure of which to obtain would
not have a Material Adverse Effect.

 

(d)                                 Closing Papers.  The Company shall have
received the following, addressed to it and in form and substance reasonably
satisfactory to it:

 

(i)                                     certified copies of the resolutions
adopted by the board of directors of the Purchaser authorizing the execution,
delivery and performance of this Agreement, the Related Agreements and each of
the other agreements and instruments to which the Purchaser is a party, and the
transactions contemplated hereby;

 

(ii)                                  a certificate of the Secretary of the
Purchaser dated the date of the Subsequent Closing, as to the incumbency and
signatures of the officers executing this Agreement and all instruments executed
pursuant hereto; and

 

25

--------------------------------------------------------------------------------


 

(iii)                               Officers’ Certificates, dated as of the date
of the Subsequent Closing of the Company to the effect set forth in clause
(a) of this Section 6.2.

 

ARTICLE VII

COVENANTS APPLICABLE TO THE COMPANY WHILE THE SERIES A PREFERRED STOCK IS HELD
BY MINTO DELAWARE

 

The Company covenants that, while any of the Series A Preferred Stock is held by
Minto Delaware or any assignee thereof, the Company will comply with the
following provisions unless otherwise specifically provided for in this
Article VII.

 

SECTION 7.1.                       Corporate Existence.  The Company will
preserve and keep in full force and effect its existence, rights and franchises.

 

SECTION 7.2.                       Insurance.  The Company will maintain with
financially sound and reputable insurance companies having a rating by Best of
at least A and vii, funds or underwriters, insurance of the kinds, covering the
risks and in the relative proportionate amounts usually carried by reasonable
and prudent companies conducting businesses similar to that of the Company.

 

SECTION 7.3.                       Taxes.  The Company will pay and discharge,
or cause to be paid and discharged, before the same shall become overdue, all
Taxes, assessments and other governmental charges imposed upon the Company and
its real properties, sales and activities, or any part thereof, or upon the
income or profits therefrom, as well as all claims for labor, materials, or
supplies, which if unpaid might by law become a Lien or charge upon any of its
properties; provided, however, that any such Tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto; and provided,
further, that the Company will pay or cause to be paid all such taxes,
assessments, charges, levies or claims forthwith upon the commencement of
foreclosure on any lien which may have attached as security therefor.

 

SECTION 7.4.                       Inspection of Properties and Books.  The
Company shall permit Minto Delaware or any of its designated representatives to
visit and inspect any of the properties of the Company (subject to the rights of
tenants), to examine the books of account of the Company (and to make copies
thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of the Company with, and to be advised as to the same by, executive
officers or managing members of such Persons, upon reasonable prior notice and
during normal business hours, in a manner calculated not to disrupt ongoing
business activities and at such intervals as Minto Delaware may reasonably
request.

 

SECTION 7.5.                       Compliance with Laws, Contracts, Licenses and
Permits.  The Company will (a) comply in all material respects with all
Applicable Laws and regulations wherever its business is conducted except where
the failure to so comply has no Material Adverse Effect, (b) comply with the
provisions of the Charter and Bylaws, (c) comply in all material respects

 

26

--------------------------------------------------------------------------------


 

with all agreements and instruments by which it or any of its properties may be
bound (including, without limitation, the Related Agreements), (d) comply with
all applicable decrees, orders, and judgments, except where the failure to
comply has no Material Adverse Effect and (e) comply in all material respects
with all required approvals, permits and licenses except where the failure to
comply has no Material Adverse Effect.  If at any time while any Purchased
Shares are outstanding, any authorization, consent, approval, permit or license
from any officer, agency or instrumentality of any government shall become
necessary or required in order that the Company may fulfill any of its
obligations hereunder, the Company will promptly take or cause to be taken all
reasonable steps within its power to obtain such authorization, consent,
approval, permit or license and, if requested by Purchaser, furnish Minto
Delaware with evidence thereof.

 

SECTION 7.6.                       REIT Ownership Limitations.  The Company will
not, without the consent of a majority in interest of the Series A Preferred
Stock, amend the ownership limit in its Charter and will use its reasonable best
efforts to take any other action sufficient to ensure that the Company will
(1) satisfy the “five or fewer” rule under Sections 856(h) and 542(a)(2) of the
Code commencing as of July 1, 2006 (disregarding for this purpose the “at any
time during the last half of the taxable year” requirement) and (2) qualify as a
“domestically controlled REIT” within the meaning of Section 897(h)(4)(B) of the
Code by no later than the later of (a) December 31, 2010 or (b) five years after
the date on which the Purchaser acquires at least 235,110 Voting Shares, and in
each case at all times thereafter.

 

SECTION 7.7.                       Operation and Election to Qualify as a REIT. 
The Company will at all times use its best efforts to be organized and operated
in accordance with the requirements for qualification and taxation as a REIT
under the Code commencing with its taxable year ending December 31, 2005.  The
Purchaser acknowledges that no assurance exists that the Company will qualify
for the REIT election under the Code.  The Company will use its best efforts to
qualify as a “domestically controlled REIT” under the Code as soon as possible
subsequent to the Initial Closing.

 

ARTICLE VIII

COVENANTS APPLICABLE TO DELIVERY OF FINANCIAL INFORMATION

 

The Company hereby agrees that so long as any shares of Common Stock or Series A
Preferred Stock are held by Minto Delaware or its assignees, the Company will
comply with the following provisions; provided, however, that Minto Delaware may
waive or modify the provisions related to the time period by which the financial
information referred to in this section must be delivered to Minto Delaware:

 

SECTION 8.1.                       Annual Statements.  Within 90 days after the
close of each fiscal year of the Company, commencing with the fiscal year ending
on December 31, 2005, the Company, upon request of Minto Delaware, will deliver
to Minto Delaware an audited balance sheet and statements of income and retained
earnings and of cash flows of the Company, which annual financial statements
shall show the financial condition of the Company as of the close of such fiscal
year and the results of the Company’s operations during such fiscal year.  Each
of the audited financial statements delivered pursuant to above shall be
certified without qualification

 

27

--------------------------------------------------------------------------------


 

by such accounting firm to have been prepared in accordance with generally
accepted accounting principles consistently applied except as specifically
disclosed therein.  Minto Delaware shall bear the incremental cost of the
Purchaser’s accountants conducting such audit after the completion of the audit
of the Purchaser, which incremental cost shall be determined by the Purchaser in
good faith.

 

SECTION 8.2.                       Quarterly Statements.  Within 40 days after
the end of each fiscal quarter of the Company, commencing with the fiscal
quarter ending March 31, 2006, the Company will deliver to Minto Delaware
unaudited balance sheets and statements of income and retained earnings and of
cash flows of the Company as of the end of such fiscal quarter, and the Company
will supplement such financial statements with individual property operating
data and year-to-date financial data through the end of the current calendar
quarter.

 

SECTION 8.3.                       Officer’s Certificates.  In addition to the
delivery of financial statements of the Company pursuant to Sections 8.1 and 8.2
above, in connection with the Company’s quarterly and annual financial
statements the Company shall deliver to Minto Delaware a certificate of the
President or Chief Financial Officer of the Company, acting in such capacity,
(a) that, except as may otherwise be indicated therein or provided for in this
Agreement, to the best of his or her knowledge, such statements have been
prepared in accordance with GAAP consistently applied and present fairly the
financial position of the Company as of the dates specified and the results of
its respective operations and changes in financial position with respect to the
periods specified (subject in the case of interim financial statements only to
normal year-end audit adjustments described in reasonable detail) and (b) to the
effect that such officer has caused the provisions of this Agreement and the
Related Agreements to be reviewed and has no knowledge of the breach of any
covenant or noncompliance with any term of this Agreement or any of the Related
Agreements, or, stating there is such a breach and listing the steps being taken
by the Company to cure such breach.

 

ARTICLE IX

TAX MATTERS

 

SECTION 9.1.                       Tax Returns.

 

(a)                                  Subject to Section 9.1(c), Minto Delaware
shall prepare and file or cause to be filed when due (taking into account all
extensions properly obtained) all Tax Returns that are required to be filed by
or with respect to the Company for taxable years or periods ending on or before
the Initial Closing, and Minto Delaware shall remit or cause to be remitted any
Taxes due in respect of such Tax Returns, and the Company shall prepare and file
or cause to be filed when due (taking into account all extensions properly
obtained) all Tax Returns that are required to be filed by or with respect to
the Company for taxable years or periods ending after the Initial Closing and
the Company shall remit or cause to be remitted any Taxes due in respect of such
Tax Returns.

 

(b)                                 From and after the Initial Closing,
(1) Minto Delaware and Minto Holdings, jointly and severally, shall indemnify
the Purchaser and the Company, pursuant to, and subject to

 

28

--------------------------------------------------------------------------------


 

the limitations set forth in, Article X and with respect to
Section 9.1(b)(1)(B), so long as the Company has complied with the covenant of
Section 9.4, for all Taxes (A) in excess of the amount, if any, reserved for
Taxes on the Opening Balance Sheet (i) imposed on the Company for any taxable
year or period, or portion thereof, that ends on or before the Initial Closing
and (ii) of any Person (other than the Company) imposed on the Company as a
transferee or successor, by contract or pursuant to any requirement of laws
(including pursuant to Treasury Regulations Section 1.1502-6), which Taxes
relate to an event or transaction occurring before the Initial Closing and
(B) incurred in connection with the sale, exchange or other transfer of property
of the Company or an Affiliate of the Company prior to the Initial Closing in a
transaction intended to be tax-free under Section 1031 of the Code without
regard to whether the Tax is imposed on the Company for a taxable year or period
ending on, before or after the Initial Closing and (2) the Company shall
indemnify Minto Delaware and Minto Holdings pursuant to and subject to the
limitations set forth in Article X for all Taxes imposed on the Company for any
taxable year or period, or portion thereof ending after the Initial Closing
(other than Taxes for which Minto Delaware and Minto Holdings are responsible
pursuant to Section 9.1(b)(1)(B)).  In the case of any taxable period that
includes (but does not end on) the Initial Closing (a “Straddle Period”), the
Taxes of the Company (or Taxes for which the Company is liable) for the portion
of the period ending on the date of the Initial Closing (for which Minto
Delaware and Minto Holdings are obligated to indemnify the Purchaser) shall be
determined based on an interim closing of the books as of the close of business
on the date of the Initial Closing (and for such purpose, the taxable period of
any partnership or other pass-through entity in which the Company holds a
beneficial interest shall be deemed to terminate at such time), except that the
amount of any real or personal property Taxes or similar Taxes (which are not
based on or measured by income or receipts) related to the pre-Initial Closing
Period shall be determined by reference to the number of days in the pre-Initial
Closing and post-Initial Closing period of the Straddle Period.

 

(c)                                  The Purchaser shall promptly cause the
Company to prepare and provide to Minto Delaware a package of Tax information
materials, including, without limitation, schedules and work papers (the “Tax
Package”) required by Minto Delaware to enable Minto Delaware to prepare and
file all Tax Returns required to be prepared and filed by it pursuant to
Section 9.1(a).  The Tax Package shall be completed in accordance with past
practice, including past practice as to providing such information and as to the
method of computation of separate taxable income or other relevant measure of
income of the Company.  The Purchaser and the Company shall cause the Tax
Package to be delivered to Minto Delaware within sixty (60) days after the
Initial Closing.

 

SECTION 9.2.                       Contest Provisions.

 

(a)                                  The Purchaser shall promptly notify Minto
Delaware in writing upon receipt by the Purchaser, the Company or any of their
respective Affiliates of notice of any pending or threatened federal, state,
local or foreign Tax audits, examinations or assessments which might affect the
Tax liabilities for which Minto Delaware or Minto Holdings may be liable
pursuant to Section 9.1 and Article X.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding Section 10.2, Minto Delaware
shall have the right to represent the Company’s interests in any Tax audit or
administrative or court proceeding relating to taxable periods ending on or
before the Initial Closing, and to employ counsel of its choice at its expense;
provided, however, that Minto Delaware shall have no right to represent the
Company’s interests in any Tax audit or administrative or court proceeding
unless Minto Delaware shall have first notified the Purchaser in writing of its
intention to do so and shall have agreed with the Purchaser in writing that, as
between the Purchaser, on the one hand, and Minto Delaware and Minto Holdings,
on the other hand, Minto Delaware and Minto Holdings shall be liable for any
Taxes that result from such audit or proceeding attributable to taxable periods
ending on before the Initial Closing.  The Company and its representatives shall
cooperate with Minto Delaware in such a proceeding and shall have the right to
participate fully at their expense in any such audit or proceeding and to
consent to any settlement which affects a Tax period or Straddle Period ending
after the Initial Closing.  Notwithstanding the foregoing, Minto Delaware shall
not be entitled to settle, either administratively or after the commencement of
litigation, any claim for Taxes which adversely affects the liability for Taxes
of the Purchaser, the Company or any Affiliate thereof for any period after the
Initial Closing to any extent (including, but not limited to, the imposition of
income Tax deficiencies, the reduction of asset basis or cost adjustments, the
lengthening of any amortization or depreciation periods, the denial of
amortization or depreciation deductions, or the reduction of loss or credit
carryforwards) without the prior written consent of the Purchaser, provided
however that Purchaser’s consent may not be unreasonably withheld.

 

SECTION 9.3.                       Refunds and Amended Returns.

 

(a)                                  Any refund of the Taxes of the Company or
any of its subsidiaries plus any interest received with respect thereto from the
applicable taxing authorities for any taxable year or period or portion thereof
ending before the Initial Closing (including without limitation, refunds arising
from amended Tax Returns filed after the Closing Date) shall be for the account
of Minto Holdings and, if received by the Purchaser or the Company or its
subsidiaries shall be paid to Minto Holdings within ten (10) calendar days after
the Purchaser or the Company or its subsidiaries receives such refund.  Any
refunds or credits of Taxes of the Company or its subsidiaries for any Straddle
Period shall be apportioned between Minto Holdings and the Company in the same
manner as the liability for such Taxes is apportioned pursuant to Section 
9.1(b).

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, neither Minto Holdings nor the Purchaser shall, or permit the
Company or its subsidiaries to, file any amended Tax Return relating to the
Company or its subsidiaries (or otherwise change such Tax Returns) with respect
to taxable periods ending on or prior to the Closing Date without written
consent of the other party if such amendment adversely affects the other party,
unless required to do so by law.

 

SECTION 9.4.                       Tax Treatment of Initial Property
Acquisitions.   Unless otherwise required by Applicable Laws, the Purchaser and
the Company each agrees to treat the acquisition of a sufficient number of the
Initial Properties having an aggregate purchase price of approximately $294
million as a tax-free “like-kind exchange” within the meaning of Section 1031 of
the Code

 

30

--------------------------------------------------------------------------------


 

resulting in the recognition of no taxable gain by the Company, and shall take
no action inconsistent with such treatment.

 

SECTION 9.5.                       Assistance and Cooperation.  After the
Initial Closing, each of Minto Delaware and the Purchaser shall (and cause their
respective Affiliates to):

 

(a)                                  assist the other party in preparing any Tax
Returns which such other party is responsible for preparing and filing in
accordance with Section 9.1;

 

(b)                                 cooperate fully in preparing for any audits
of, or disputes with taxing authorities regarding, any Tax Returns of the
Company;

 

(c)                                  make available to the other and to any
taxing authority as reasonably requested all information, records, and documents
relating to Taxes of the Company;

 

(d)                                 provide timely notice to the other in
writing of any pending or threatened Tax audits or assessments of the Company
for taxable periods for which the other may have a liability under this
Article IX;

 

(e)                                  furnish the other with copies of all
correspondence received from any taxing authority in connection with any Tax
audit or information request with respect to any such taxable period;

 

(f)                                    timely sign and deliver such certificates
or forms as may be necessary or appropriate to establish an exemption from (or
otherwise reduce), or file Tax Returns or other reports with respect to, Taxes
relating to sales, transfer and similar Taxes;

 

(g)                                 retain all books and records with respect to
Tax matters pertinent to the Company relating to any taxable period beginning
before the Initial Closing until the expiration of the statute of limitations
(and, to the extent notified by the other party, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority; and

 

(h)                                 give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, allow the other party to take
possession of such books and records or obtain copies of same.

 

ARTICLE X

SURVIVAL AND REMEDY; INDEMNIFICATION

 

SECTION 10.1.                 Survival.  The covenants and agreements contained
in this Agreement shall expire after the Initial Closing; provided that the
covenants and agreements to be performed after the Initial Closing (including,
without limitation, this Article X) shall not expire until all obligations have
been fully discharged with respect thereto and the covenants contained in
Sections 7.6 and 7.7 and Article IX shall survive indefinitely.  The
representations and warranties contained in this Agreement shall survive until
three (3) years after the Initial

 

31

--------------------------------------------------------------------------------


 

Closing; provided, that (a) the representations and warranties contained in
Sections 3.2, 3.3, 3.4(a) (with respect to the first sentence only), 3.10, 3.16
(with respect to Environmental Laws only), 3.28 and 4.6 shall survive until 30
days after the expiration of the applicable statute of limitations (including
extensions).  If written notice of a claim has been given in accordance with
this Agreement prior to the expiration of the applicable representations,
warranties, covenants or agreements, then the applicable representations,
warranties, covenants or agreements shall survive as to such claim, until such
claim has been finally resolved.

 

SECTION 10.2.                 Indemnification.

 

(a)                                  By Minto Delaware and Minto Holdings. 
Subject to the limitations set forth in this Article X, Minto Delaware and Minto
Holdings, jointly and severally, shall indemnify, save and hold harmless the
Purchaser, the Company and their Affiliates, successors and assigns and each of
the respective officers, directors, employees and agents of the foregoing from
and against any and all Damages arising out of, resulting from or incident to
(and without regard to any materiality qualifications contained therein,
including, without limitation, a Material Adverse Effect)::

 

(i)                                     the breach of any warranty or the
inaccuracy of any representation contained in this Agreement by Minto Delaware
or Minto Holdings; and

 

(ii)                                  the breach of any covenant or agreement
contained in this Agreement by Minto Delaware or Minto Holdings or any failure
by Minto Delaware or Minto Holdings to perform any of their obligations in this
Agreement.

 

(b)                                 By the Purchaser.  Subject to the
limitations set forth in this Article X, the Purchaser shall indemnify, save and
hold harmless Minto Delaware, Minto Holdings, the Company and their Affiliates,
successors and assigns and each of the respective officers, directors, employees
and agents of the foregoing from and against any and all Damages arising out of,
resulting from or incident to (and without regard to any materiality
qualifications contained therein, including, without limitation, a Material
Adverse Effect):

 

(i)                                     the breach of any warranty or the
inaccuracy of any representation contained in this Agreement by the Purchaser;
and

 

(ii)                                  the breach of any covenant or agreement
contained in this Agreement by the Purchaser or any failure by the Purchaser to
perform any of its obligations in this Agreement.

 

(c)                                  By the Company.  Subject to the limitations
set forth in this Article X, the Company shall indemnify, save and hold harmless
the Purchaser, Minto Delaware, Minto Holdings and their Affiliates, successors
and assigns and each of the respective officers, directors, employees and agents
of the foregoing from and against any and all Damages arising out of, resulting
from or incident to (and without regard to any materiality qualifications
contained therein, including, without limitation, a Material Adverse Effect):

 

32

--------------------------------------------------------------------------------


 

(i)                                     the breach of any warranty or the
inaccuracy of any representation contained in this Agreement by the Company
(other than with respect to a representation or warranty contained in
Article III for which Minto Holdings and Minto Delaware are obligated to
indemnify, save and hold harmless pursuant to Section 10.2(a)); and

 

(ii)                                  the breach of any covenant or agreement
contained in this Agreement by the Company or any failure by the Company to
perform any of its obligations in this Agreement.

 

(d)                                 Procedures.

 

(i)                                     Except as otherwise provided in this
Agreement, any party seeking any indemnification under this Section 10.2 (an
“Indemnified Party”) shall give the party from whom indemnification is being
sought (an “Indemnifying Party”) notice of any matter which such Indemnified
Party has determined has given or could give rise to a right of indemnification
under this Agreement as soon as practicable after the party potentially entitled
to indemnification becomes aware of any fact, condition or event which may give
rise to Damages for which indemnification may be sought under this Section 10.2.

 

(ii)                                  The liability of an Indemnifying Party
under this Section 10.2 with respect to Damages arising from claims of any third
party which are subject to the indemnification provided for in this Section 10.2
(“Third Party Claims”) shall be governed by and contingent upon the following
additional terms and conditions.  If an Indemnified Party shall receive notice
of any Third Party Claim, the Indemnified Party shall give the Indemnifying
Party notice of such Third Party Claim within twenty (20) days of the receipt by
the Indemnified Party of such notice; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Section 10.2 except to the extent the Indemnifying Party
is materially and irreparably prejudiced by such failure.  The Indemnifying
Party shall be entitled to assume and control the defense of such Third Party
Claim at its expense and through counsel of its choice if it acknowledges,
without qualification, its indemnification obligations hereunder and gives
notice of its intention to do so to the Indemnified Party within thirty
(30) days of the receipt of such notice from the Indemnified Party; provided,
however, that if there exists a material conflict of interest (other than one
that is of a monetary nature) that would make it inappropriate for the same
counsel to represent both the Indemnified Party and the Indemnifying Party, then
the Indemnified Party shall be entitled to retain its own counsel, at the
expense of the Indemnifying Party, provided, that the Indemnifying Party shall
not be obligated to pay the reasonable fees and expenses of more than one
separate counsel for all Indemnified Parties, taken together (except to the
extent that local counsel are necessary or advisable for the conduct of such
action or proceeding, in which case the Indemnifying Party shall also pay the
reasonable fees and expenses of any such local counsel).  If the Indemnifying
Party shall not assume the defense of any Third Party Claim or litigation
resulting therefrom, the Indemnified Party may defend against such claim or
litigation in such manner as it may deem appropriate and may settle such claim
or litigation on such terms as it may deem appropriate; provided, however, that
in settling any action in respect of which indemnification is

 

33

--------------------------------------------------------------------------------


 

payable under this Article, it shall act reasonably and in good faith.  In the
event the Indemnifying Party exercises the right to undertake any such defense
against any such Third Party Claim as provided above, the Indemnified Party
shall cooperate with the Indemnifying Party in such defense and make available
to the Indemnifying Party, all witnesses, pertinent records, materials and
information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party.  Similarly, in the event the Indemnified Party is, directly or
indirectly, conducting the defense against any such Third Party Claim, the
Indemnifying Party shall cooperate with the Indemnified Party in such defense
and make available to the Indemnified Party, all such witnesses, records,
materials and information in the Indemnifying Party’s possession or under the
Indemnifying Party’s control relating thereto as is reasonably required by the
Indemnified Party.  The Indemnifying Party shall not, without the written
consent of the Indemnified Party, (i) settle or compromise any Third Party Claim
or consent to the entry of any judgment which does not include an unconditional
written release by the claimant or plaintiff of the Indemnified Party from all
liability in respect of such Third Party Claim, (ii) settle or compromise any
Third Party Claim if the settlement imposes equitable remedies or material
obligations on the Indemnified Party other than financial obligations for which
such Indemnified Party will be indemnified hereunder, or (iii) settle or
compromise any Third Party Claim if the result is to admit civil or criminal
liability or culpability on the part of the Indemnified Party or that gives rise
to criminal liability with respect to the Indemnified Party.  No Third Party
Claim which is being defended in good faith by the Indemnifying Party in
accordance with the terms of this Agreement shall be settled or compromised by
the Indemnified Party without the written consent of the Indemnifying Party.

 

SECTION 10.3.                 Limitations.  Except as otherwise provided herein:

 

(a)                                  If an Indemnified Party recovers Damages
from an Indemnifying Party under Section 10.2, the Indemnifying Party shall be
subrogated, to the extent of such recovery, to the Indemnified Party’s rights
against any third party, other than a third party with whom the Indemnified
Party has a material business agreement or arrangement, with respect to such
recovered Damages subject to the subrogation rights of any insurer providing
insurance coverage under one of the Indemnified Party’s policies and except to
the extent that the grant of subrogation rights to the Indemnifying Party is
prohibited by the terms of the applicable insurance policy.

 

(b)                                 The amount of any Damages owed to any
Indemnified Party hereunder shall be net of any insurance, indemnity,
contribution or other payments or recoveries of a like nature with respect
thereto actually recovered (it being agreed that, promptly after the realization
of any such reductions of Damages pursuant hereto, such party shall reimburse
the Indemnifying Party for such reduction in Damages for which such party was
indemnified prior to the realization of such reductions of Damages).

 

(c)                                  Minto Delaware agrees to pledge the shares
of Common Stock and Series A Preferred Stock held by Minto Delaware as
collateral for the indemnification obligations of each of Minto Delaware and
Minto Holdings set forth in this Article X for a period of three years

 

34

--------------------------------------------------------------------------------


 

following the Initial Closing.  Minto Delaware shall deliver possession of its
shares of Common Stock and Series A Preferred Stock at the Initial Closing to
secure the pledge.  Notwithstanding the foregoing, Minto Delaware shall have the
right to (i) borrow up to 50% of the liquidation amount of the shares of
Series A Preferred Stock held by it and (ii) pledge, mortgage or create any
other lien or security interest (in all cases, senior to the Purchaser’s
security interest) on any and all of the shares of Common Stock and Series A
Preferred Stock in favor of a third party lender.  The Purchaser agrees to
execute any reasonable documentation to accomplish the foregoing on a prompt
basis.

 

SECTION 10.4.                 Exclusive Remedy.  Each party hereby acknowledges
and agrees that, from and after the Initial Closing and except for claims
seeking equitable relief, its sole remedy relating to the transactions
contemplated by this Agreement shall be pursuant to the indemnification
provisions of this Article X.  In furtherance of the foregoing, each party
hereby waives, from and after the Initial Closing, to the fullest extent
permitted by Applicable Laws, any and all other rights, claims, and causes of
action it may have against the other parties or their respective representatives
and Affiliates relating to the transactions contemplated by this Agreement,
other than claims seeking equitable relief or for or in the nature of fraud.

 

SECTION 10.5.                 Confidentiality.  Each party agrees that all
information furnished by any other party under this Agreement or any Related
Agreement, whether prior to or after the date of this Agreement, in connection
with the transactions contemplated hereunder (such information, together with
all notes, memoranda, summaries, analyses, compilations and other writings
relating thereto or based thereon, the “Confidential Information”) will be kept
strictly confidential and will be used solely for the purpose of determining the
desirability of this transaction and future actions to be taken by the receiving
party; provided, however, that each party may (i) share the Confidential
Information with its counsel and accountants, subject to informing them of the
provisions of this Section 10.5 and (ii) disclose such information that is
required to be disclosed pursuant to the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder and use its best efforts to notify the other party as early as
possible prior to such disclosure.  The term “Confidential Information” does not
include information which is in the public domain or was or becomes available on
a non-confidential basis from a Person that is not under an obligation (whether
contractual, legal or fiduciary) to keep such information confidential.

 

ARTICLE XI

NOTICES

 

All notices or other communications required or permitted under this Agreement
or any Related Agreement shall be in writing and shall be deemed given or
delivered: (i) when delivered personally or by commercial messenger; (ii) one
business day following deposit with a recognized overnight courier service,
provided such deposit occurs prior to the deadline imposed by such service for
overnight delivery; (iii) when transmitted, if sent by facsimile copy, provided
confirmation of receipt is received by sender and such notice is sent by an
additional method provided hereunder, in each case above provided such
communication is addressed to the intended recipient thereof as set forth below:

 

35

--------------------------------------------------------------------------------


 

If to the Company, addressed to:

 

Minto Holdings (at the address below)

and the Purchaser (at the address below)

 

If to Minto Delaware, addressed to:

 

c/o Minto Communities, LLC

4400 West Sample Road

Coconut Creek, FL  33073-3450

Attention:  President

 

If to Minto Holdings, addressed to:

 

Minto Holdings, Inc.

Suite 300

427 Laurier Avenue West

Ottawa, Ontario, Canada

KIR 7Y2

Attention:  President

 

with a copy to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY  10019

Attention: Larry P. Medvinsky

Facsimile:  (212) 878 8375

 

If to the Purchaser, addressed to:

 

Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention: Brenda G. Gujral

 

with a copy to:

 

The Inland Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention: Robert H. Baum

 

36

--------------------------------------------------------------------------------


 

Shefsky & Froelich Ltd.

111 East Wacker Drive

Suite 2800

Chicago, Illinois 60601

Attention: Michael J. Choate, Esq.

Facsimile:  (312) 275-7554

 

ARTICLE XII

AMENDMENTS AND WAIVERS

 

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the Purchaser.

 

ARTICLE XIII

CHOICE OF LAW; SUBMISSION TO JURISDICTION
AND WAIVER OF JURY TRIAL; DISPUTE RESOLUTION

 

SECTION 13.1.                 Governing Law

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
ILLINOIS (WITHOUT GIVING EFFECT TO ANY CONFLICTS OR CHOICE OF LAWS PROVISIONS
THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER
JURISDICTION).

 

SECTION 13.2.                 Consent To the Non-Exclusive Jurisdiction Of the
Courts Of Illinois.

 

SUBJECT TO THE PROVISIONS OF SECTION 13.5, EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS AND THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE
TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE RELATED
AGREEMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING,
WITHOUT LIMITATION, ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN AID OF
ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING TO
ENFORCE ANY ARBITRAL DECISION OR AWARD.

 

37

--------------------------------------------------------------------------------


 

SECTION 13.3.                 Waiver Of Jury Trial

 

EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH THIS
AGREEMENT, ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 13.4.                 Equitable Remedies.

 

The parties hereto agree that irreparable harm would occur in the event that any
of the agreements and provisions of this Agreement were not performed fully by
the parties hereto in accordance with their specific terms or conditions or were
otherwise breached, and that money damages are an inadequate remedy for breach
of the Agreement because of the difficulty of ascertaining and quantifying the
amount of damage that will be suffered by the parties hereto in the event that
this Agreement is not performed in accordance with its terms or conditions or is
otherwise breached.  It is accordingly hereby agreed that the parties hereto
shall be entitled to an injunction or injunctions to restrain, enjoin and
prevent breaches of this Agreement by the other parties and to enforce
specifically such terms and provisions of this Agreement in any court of the
United States or any state having jurisdiction, such remedy being in addition to
and not in lieu of, any other rights and remedies to which the other parties are
entitled to at law or in equity.

 

SECTION 13.5.                 Arbitration.  All disputes arising out of, in
connection with, or in any way related to, this Agreement among the parties to
this Agreement and claims pursuant to Article X of this Agreement which are not
resolved within six (6) months of an Indemnified Party’s sending of a notice of
claim with respect thereto (each an “Arbitrated Claim”), shall be resolved by
binding arbitration, and each party hereto hereby waives any right it may
otherwise have to such a resolution of any Arbitrated Claim by any means other
than arbitration pursuant to this Section 13.5.  As a minimum set of rules in
the arbitration, the parties agree as follows:

 

(a)                                  The place of the arbitration shall be
Chicago, Illinois.  The arbitration must be held in the English language in
accordance with the Streamlined Arbitration Rules and Procedures of JAMS in
effect on the date hereof, except as modified by this Agreement.

 

(b)                                 The arbitration will be held before a single
arbitrator selected by the (i) the Purchaser and (ii) Minto Delaware and/or
Minto Holdings, as applicable.  If the respective parties in interest cannot
agree on an arbitrator within thirty (30) days of the delivery of an Arbitration
Demand (as defined below), JAMS will appoint such arbitrator.  The arbitrator
will be knowledgeable regarding commercial transactions similar in nature to the
transactions contemplated by this Agreement.

 

(c)                                  Any party or parties initiating arbitration
(the “Arbitration Claimants”) will give to the other party or parties (the
“Arbitration Respondents”) notice of their intention to arbitrate (the
“Arbitration Demand”).  The Arbitration Demand will contain a notice regarding
the nature of the claim.  The Arbitration Respondents will file an answering
statement (the “Arbitration Answer”) within thirty (30) days after the
Arbitration Demand.  The Arbitration Answer will contain a statement setting
forth in reasonable detail the Arbitration Respondents’ responses and defenses
to the Arbitrated Claim.  If the Arbitration Respondents assert a counterclaim,
(i) the

 

38

--------------------------------------------------------------------------------


 

Arbitration Respondents shall send it with the Arbitration Answer and such
counterclaim must include a statement setting forth in reasonable detail the
nature of the counterclaim, the amount involved, if any, and the remedy sought,
and (ii) the Arbitration Claimants will file a reply statement (the “Arbitration
Reply”) as soon as is reasonably practicable, but in no event later than thirty
(30) days, after the counterclaim. The Arbitration Reply will contain a
statement setting forth in reasonable detail the Arbitration Claimants’
responses and defenses to the counterclaim.  If no Arbitration Answer or
Arbitration Reply is given within the stated time, the claim or the counterclaim
will be assumed to be granted.  Failure to file an Arbitration Answer or
Arbitration Reply will not operate to delay the arbitration.

 

(d)                                 Unless the parties to the arbitration agree
otherwise, the arbitrator may order depositions only for good cause and each
party to the Arbitrated Claim may make such document requests and other
discovery (other than depositions) as permitted in accordance with the
Streamlined Arbitration Rules and Procedures of JAMS in effect on the date
hereof.

 

(e)                                  The arbitration hearings will be conducted
over a period not to exceed thirty (30) days commencing as of the date of the
first hearing.  The arbitrator shall make a final decision on the Arbitrated
Claim within thirty (30) days of the final hearing.  The arbitrator may make
such orders with regard to scheduling, allocation of hearing time, or otherwise
as he or she deems appropriate to achieve compliance with these time
limitations.  The parties have included the foregoing provisions limiting the
scope and extent of the arbitration with the intention of providing for prompt,
economic and fair resolution of any dispute submitted to arbitration.

 

(f)                                    The Arbitration Claimants, on the one
hand, and the Arbitration Respondents, on the other, will, as an initial matter,
equally bear the costs and fees of the arbitration, if applicable, but the
arbitrator shall award such costs in inverse proportion as the Arbitration
Claimants, on the one hand, and the Arbitration Respondents, on the other, may
prevail on the matters resolved by the arbitrator (based on the variance of
their respective proposed Arbitration Demand, Arbitration Answer and/or
Arbitration Reply, as applicable, from the determination of the arbitrator),
which proportionate allocations shall be determined by the arbitrator at the
time the determination of the arbitrator is rendered on the merits of the
matters submitted.

 

(g)                                 The arbitrator shall enter a written award
specifying the basis for his or her decision, including findings of fact and
conclusions of law, the basis for the Damages award and a breakdown of the
Damages awarded, and the basis for any other remedy.  Any party dissatisfied
with the award may invoke the JAMS Optional Arbitration Appeal Procedure (based
on the rules therefor in effect at the time of this Agreement).  Such JAMS
Optional Arbitration Appeal shall be limited to whether there are any erroneous
conclusions of law, or any findings of fact not supported by substantial
evidence.  The appellate arbitral panel may vacate, modify, correct, or affirm
the award in whole or in any part.  The award (as modified, corrected, or
affirmed by the appellate arbitral panel, or if no such JAMS appeal is taken, as
originally rendered by the arbitrator) will be considered as a final and binding
resolution of the disagreement.

 

(h)                                 Any arbitration proceeding will be conducted
on a confidential basis, and any Confidential Information disclosed during any
such proceeding will be kept confidential by the parties to such proceeding and
by the arbitrator.

 

39

--------------------------------------------------------------------------------


 

(i)                                     The arbitrator’s discretion to fashion
remedies hereunder will be no broader or narrower than the legal and equitable
remedies available to a court before which such Arbitrated Claim may have been
brought but for this Section 13.5, unless the parties expressly state elsewhere
in this Agreement that parties will be subject to broader or narrower legal and
equitable remedies than would be available under the law governing this
Agreement.

 

(j)                                     The arbitral award will be the exclusive
remedy of the parties for all claims, counterclaims, issues or accountings
presented or pleaded to the arbitrator.  The award will include interest from
the date of the Arbitrated Claim until the award is fully paid, computed at the
then-prevailing U.S. prime rate, plus five percent (5%).  Any additional costs,
fees or expenses incurred in enforcing the arbitral award (or successfully
resisting it) will be borne by the party against which enforcement is sought if
such award is successfully enforced (or borne by the party seeking to enforce
such award if the resisting party successfully resists its enforcement).  Any
party may enforce an arbitral award in any court of competent jurisdiction.

 

ARTICLE XIV

ENTIRE AGREEMENT; COUNTERPARTS; SECTION HEADINGS

 

This Agreement, the Related Agreements and the other writings referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties hereto with respect to its subject matter.  This
Agreement supersedes and renders null and void all prior agreements and
understandings between the parties with respect to the subject matter hereof.

 

This Agreement or any amendment hereto may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

The descriptive headings of sections and paragraphs of this Agreement are
inserted for convenience only, and do not constitute a part of this Agreement
and shall not affect in any way the meaning or interpretation of this Agreement.

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
and Subscription Agreement as of the day and year first above written.

 

 

MINTO BUILDERS (FLORIDA), INC.

 

 

 

By:

  /s/ J. Eric McKinney

 

  Name: J. Eric McKinney

 

  Title: Executive Vice President

 

 

 

By:

  /s/ Peter Goring

 

  Name: Peter Goring

 

  Title: Executive Vice President

 

 

MINTO (DELAWARE), LLC

 

 

 

By:

  /s/ J. Eric McKinney

 

  Name: J. Eric McKinney

 

  Title: Executive Vice President

 

 

 

By:

  /s/ Peter Goring

 

  Name: Peter Goring

 

  Title: Executive Vice President

 

 

MINTO HOLDINGS INC.

 

 

 

By:

  /s/ J. Eric McKinney

 

  Name: J. Eric McKinney

 

  Title: Executive Vice President

 

 

 

By:

  /s/ Peter Goring

 

  Name: Peter Goring

 

  Title: Senior Vice President

 

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

 

 

By:

  /s/ Brenda Gail Gujral

 

  Name: Brenda Gail Gujral

 

  Title: President

 

41

--------------------------------------------------------------------------------


 

List of Exhibits

 

Exhibit A

Disclosure Schedule

Exhibit B

Form of Articles of Amendment Designating the Series A Preferred Stock

Exhibit C

Form of Articles of Amendment Designating the Series B Preferred Stock

Exhibit D

Form of Articles of Amendment Designating the Voting Shares

Exhibit E

Form of Articles of Amendment Designating the Series C Preferred Stock

Exhibit F

Form of Second Amendment and Restated Articles of Incorporation

Exhibit G

Initial Properties

Exhibit H

Exemption Letter

 

List of Schedules

 

Schedule 3.4

Equity and Debt Capitalization

Schedule 3.7(i)

Historical Financial Statements

Schedule 3.7(v)

Operating Balance Sheet

Schedule 3.8

Developments

Schedule 3.10

Tax Returns

Schedule 3.13

Material Contracts

Schedule 3.17

Litigation

Schedule 3.23

Transaction Costs

Schedule 3.25

Charter Amendments

Schedule 3.29

Insurance

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

INITIAL PROPERTIES

 

PROPERTY

 

STREET ADDRESS

24 Hour 249 & Jones

 

21602 Tomball Pkwy Houston, Texas 77070

24 Hour Woodlands

 

1800 Lake Woodland Dr. The Woodlands, Texas 77387

6101 Richmond Building

 

6101 Richmond Ave. Houston, Texas 77057

6234 Richmond

 

6234 Richmond Ave. Houston, Texas 77057

11500 Market Street - Hunting Bayou

 

11500 Market Street, Houston, Texas 77029

Antoine Town Center

 

12430 Tomball Pkwy Houston, Texas 77086

Ashford Plaza

 

12731-A Bissonnet Houston, Texas 77099

Atascocita Shopping Center

 

7072 FM 1960 East Humble, Texas 77346

Bay Colony Town Center

 

1807 FM 646 League City, Texas 77352 (west bldg.)

Blackhawk Town Center

 

9855-9865 Blackhawk Blvd. Retail A & B

Carver Creek Shopping Center

 

2020 Masters, Dallas, Texas 75248

Chili’s Ground Lease - Hunting Bayou

 

11510 I-10 East Houston, Texas 77029

Cinemark 12-Silverlake

 

Silverlake Village, Pearland, Texas

Cinemark Jacinto City - Hunting Bayou

 

11450 I-10 East, Houston, Texas 77029

Cinemark Webster

 

20915 Gulf Freeway, Webster, Texas 77598

CyFair Town Center

 

17445 Spring Cypress Cypress, Texas 77429

Cypress Town Center

 

12220 Jones Rd. Houston, Texas 77070

Eldridge Lakes Town Center

 

6340 North Eldridge Pkwy Houston, Texas 77041

Eldridge Town Center

 

12442 FM 1960 West Houston, Texas 77065

Friendswood Shopping Center

 

140 West Parkwood Friendswood, Texas 77546

Highland Plaza

 

1520-1560 South Mason Rd. Houston, Texas 77450

Hunting Bayou Shopping Center

 

11410-11430 I-10 East Houston, Texas 77029

Joe’s Crab Shack - Hunting Bayou

 

11610 I-10 East Houston, Texas 77029

NTB Eldridge

 

12150 FM 1960 West, Houston, Texas 77065

Pinehurst Shopping Center

 

8005 FM 1960 East Humble, Texas 77346

Saratoga Town Center

 

5638 S. Staples Street Corpus Christi, Texas 78414 &

 

 

6418 Saratoga Blvd. Corpus Chrisiti, Texas 78414

Sherman Town Center

 

Hwy 75 North Sherman, Texas 75091

Spring Town Center Phase I & II - Spring Town

 

21212 Kuykendahl Spring, Texas 77388

Stables at Town Center

 

8765 Spring Cypress Spring, Texas 77379

Tomball Town Center

 

14090, 14080, 14030 FM 2920 Tomball, Texas 77375

Walgreens Springfield MO

 

National @ Cherokee Springfield, Missouri

West End Square

 

2201 Hwy. 6 South Houston, Texas 77077

Willis Town Center

 

904 West Montgomery Willis, Texas 77378

Winchester Town Center

 

West Rd. @ Jones Rd. Houston, Texas

Windermere Village

 

Eldridge Parkway and FM 1960

Woodforest Square Shopping Center

 

180 Uvalde B Houston, Texas 77015

 

--------------------------------------------------------------------------------